Exhibit 10.1


--------------------------------------------------------------------------------



PURCHASE AGREEMENT
 
THIS PURCHASE AGREEMENT (the “Agreement”), dated effective as of January 16,
2020, by and between ALPINE 4 TECHNOLOGIES LTD., a Delaware corporation (the
“Company”), and LINCOLN PARK CAPITAL FUND, LLC, an Illinois limited liability
company (the “Investor”). Capitalized terms used herein and not otherwise
defined herein are defined in Section 1 hereof.
 
WHEREAS:
 
Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Investor, and the Investor wishes to buy from the Company,
up to Ten Million Dollars ($10,000,000) of the Company’s Class A common stock,
$0.0001 par value per share (the “Common Stock”). The shares of Common Stock to
be purchased hereunder are referred to herein as the “Purchase Shares.”
 
NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:
 
1.
CERTAIN DEFINITIONS.

For purposes of this Agreement, the following terms shall have the following
meanings:
 
(a) “Accelerated Purchase Date” means, with respect to any Accelerated Purchase
made pursuant to Section 2(b) hereof, the Business Day immediately following the
applicable Purchase Date with respect to the corresponding Regular Purchase
referred to in clause (i) of the second sentence of Section 2(b) hereof.
 
(b) “Accelerated Purchase Floor Price” means $0.05, which shall be appropriately
adjusted for any reorganization, recapitalization, non-cash dividend, stock
split or other similar transaction and, effective upon the consummation of any
such reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction, the Accelerated Purchase Floor Price shall mean the lower
of (i) the adjusted price and (ii) $0.05.
 
(c) “Accelerated Purchase Minimum Price Threshold” means, with respect to any
Accelerated Purchase made pursuant to Section 2(b) hereof, any minimum per share
price threshold set forth in the applicable Accelerated Purchase Notice.
 
1

--------------------------------------------------------------------------------

(d) “Accelerated Purchase Notice” means, with respect to any Accelerated
Purchase made pursuant to Section 2(b) hereof, an irrevocable written notice
from the Company to the Investor directing the Investor to buy a specified
Accelerated Purchase Share Amount on the applicable Accelerated Purchase Date
pursuant to Section 2(b) hereof at the applicable Accelerated Purchase Price on
the Accelerated Purchase Date for such Accelerated Purchase in accordance with
this Agreement, and specifying any Accelerated Purchase Minimum Price Threshold
determined by the Company.
 
(e) “Accelerated Purchase Price” means, with respect to any particular
Accelerated Purchase made pursuant to Section 2(b) hereof, ninety-three percent
(93%) of the lower of (i) the VWAP for the period beginning at 9:30:01 a.m.,
Eastern time, on the applicable Accelerated Purchase Date, or such other time
publicly announced by the Principal Market as the official open (or
commencement) of trading on the Principal Market on such applicable Accelerated
Purchase Date (the “Accelerated Purchase Commencement Time”), and ending at the
earliest of (A) 4:00:00 p.m., Eastern time, on such applicable Accelerated
Purchase Date, or such other time publicly announced by the Principal Market as
the official close of trading on the Principal Market on such applicable
Accelerated Purchase Date, (B) such time, from and after the Accelerated
Purchase Commencement Time for such Accelerated Purchase, that the total number
(or volume) of shares of Common Stock traded on the Principal Market has
exceeded the applicable Accelerated Purchase Share Volume Maximum, and (C) such
time, from and after the Accelerated Purchase Commencement Time for such
Accelerated Purchase, that the Sale Price has fallen below the applicable
Accelerated Purchase Minimum Price Threshold (such earliest of (i)(A), (i)(B)
and (i)(C) above, the “Accelerated Purchase Termination Time”), and (ii) the
Closing Sale Price of the Common Stock on such applicable Accelerated Purchase
Date (each to be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split or other
similar transaction).
 
(f) “Accelerated Purchase Share Amount” means, with respect to an Accelerated
Purchase made pursuant to Section 2(b) hereof, the number of Purchase Shares
directed by the Company to be purchased by the Investor in an Accelerated
Purchase Notice, which number of Purchase Shares shall not exceed the lesser of
(i) 200% of the number of Purchase Shares directed by the Company to be
purchased by the Investor pursuant to the corresponding Regular Purchase Notice
for the corresponding Regular Purchase referred to in clause (i) of the second
sentence of Section 2(b) hereof (subject to the Purchase Share limitations
contained in Section 2(a) hereof) and (ii) an amount equal to (A) the
Accelerated Purchase Share Percentage multiplied by (B) the total number (or
volume) of shares of Common Stock traded on the Principal Market during the
period on the applicable Accelerated Purchase Date beginning at the Accelerated
Purchase Commencement Time for such Accelerated Purchase and ending at the
Accelerated Purchase Termination Time for such Accelerated Purchase.
 
(g) “Accelerated Purchase Share Percentage” means, with respect to any
Accelerated Purchase made pursuant to Section 2(b) hereof, thirty percent (30%).
 
(h) “Accelerated Purchase Share Volume Maximum” means, with respect to an
Accelerated Purchase made pursuant to Section 2(b) hereof, a number of shares of
Common Stock equal to (i) the applicable Accelerated Purchase Share Amount to be
purchased by the Investor pursuant to the applicable Accelerated Purchase Notice
for such Accelerated Purchase, divided by (ii) the Accelerated Purchase Share
Percentage (to be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split or other
similar transaction).
 
(i) “Additional Accelerated Purchase Date” means, with respect to an Additional
Accelerated Purchase made pursuant to Section 2(c) hereof, the Business Day (i)
that is the Accelerated Purchase Date with respect to the corresponding
Accelerated Purchase referred to in Section 2(b) hereof and (ii) on which the
Investor receives, prior to 1:00 p.m., Eastern time, on such Business Day, a
valid Additional Accelerated Purchase Notice for such Additional Accelerated
Purchase in accordance with this Agreement.
 
(j) “Additional Accelerated Purchase Minimum Price Threshold” means, with
respect to an Additional Accelerated Purchase made pursuant to Section 2(c)
hereof, any minimum per share price threshold set forth in the applicable
Additional Accelerated Purchase Notice.
 
(k) “Additional Accelerated Purchase Notice” means, with respect to an
Additional Accelerated Purchase made pursuant to Section 2(c) hereof, an
irrevocable written notice from the Company to the Investor directing the
Investor to purchase the applicable Additional Accelerated Purchase Share Amount
at the Additional Accelerated Purchase Price for such Additional Accelerated
Purchase in accordance with this Agreement, and specifying any Additional
Accelerated Purchase Minimum Price Threshold determined by the Company.
 
2

--------------------------------------------------------------------------------

(l) “Additional Accelerated Purchase Price” means, with respect to an Additional
Accelerated Purchase made pursuant to Section 2(c) hereof, ninety-three percent
(93%) of the lower of (i) the VWAP for the period on the applicable Additional
Accelerated Purchase Date, beginning at the latest of (A) the applicable
Accelerated Purchase Termination Time with respect to the corresponding
Accelerated Purchase referred to in Section 2(b) hereof on such Additional
Accelerated Purchase Date, (B) the applicable Additional Accelerated Purchase
Termination Time with respect to the most recently completed prior Additional
Accelerated Purchase on such Additional Accelerated Purchase Date, as
applicable, and (C) the time at which all Purchase Shares subject to all prior
Accelerated Purchases and Additional Accelerated Purchases (as applicable),
including, without limitation, those that have been effected on the same
Business Day as the applicable Additional Accelerated Purchase Date with respect
to which the applicable Additional Accelerated Purchase relates, have
theretofore been received by the Investor as DWAC Shares in accordance with this
Agreement (such latest of (i)(A), (i)(B) and (i)(C) above, the “Additional
Accelerated Purchase Commencement Time”), and ending at the earliest of (X) 4:00
p.m., Eastern time, on such Additional Accelerated Purchase Date, or such other
time publicly announced by the Principal Market as the official close of trading
on the Principal Market on such Additional Accelerated Purchase Date, (Y) such
time, from and after the Additional Accelerated Purchase Commencement Time for
such Additional Accelerated Purchase, that the total number (or volume) of
shares of Common Stock traded on the Principal Market has exceeded the
applicable Additional Accelerated Purchase Share Volume Maximum, and (Z) such
time, from and after the Additional Accelerated Purchase Commencement Time for
such Additional Accelerated Purchase, that the Sale Price has fallen below the
applicable Additional Accelerated Purchase Minimum Price Threshold (if any)
(such earliest of (i)(X), (i)(Y) and (i)(Z) above, the “Additional Accelerated
Purchase Termination Time”), and (ii) the Closing Sale Price of the Common Stock
on such Additional Accelerated Purchase Date (each to be appropriately adjusted
for any reorganization, recapitalization, non-cash dividend, stock split,
reverse stock split or other similar transaction).
 
(m) “Additional Accelerated Purchase Share Amount” means, with respect to an
Additional Accelerated Purchase made pursuant to Section 2(c) hereof, the number
of Purchase Shares directed by the Company to be purchased by the Investor on an
Additional Accelerated Purchase Notice, which number of Purchase Shares shall
not exceed the lesser of (i) 200% of the number of Purchase Shares directed by
the Company to be purchased by the Investor pursuant to the corresponding
Regular Purchase Notice for the corresponding Regular Purchase referred to
clause (i) of the second sentence of Section 2(c) hereof (subject to the
Purchase Share limitations contained in Section 2(a) hereof) and (ii) an amount
equal to (A) the Additional Accelerated Purchase Share Percentage multiplied by
(B) the total number (or volume) of shares of Common Stock traded on the
Principal Market during the period on the applicable Additional Accelerated
Purchase Date beginning at the Additional Accelerated Purchase Commencement Time
for such Additional Accelerated Purchase and ending at the Additional
Accelerated Purchase Termination Time for such Additional Accelerated Purchase.
 
(n) “Additional Accelerated Purchase Share Percentage” means, with respect to an
Additional Accelerated Purchase made pursuant to Section 2(c) hereof, thirty
percent (30%).
 
(o) “Additional Accelerated Purchase Share Volume Maximum” means, with respect
to an Additional Accelerated Purchase made pursuant to Section 2(c) hereof, a
number of shares of Common Stock equal to (i) the applicable Additional
Accelerated Purchase Share Amount to be purchased by the Investor pursuant to
the applicable Additional Accelerated Purchase Notice for such Additional
Accelerated Purchase, divided by (ii) the Additional Accelerated Purchase Share
Percentage (to be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split, or other similar transaction).
3

--------------------------------------------------------------------------------

 (p) “Alternate Adjusted Regular Purchase Share Limit” means, with respect to a
Regular Purchase made pursuant to Section 2(a) hereof, the maximum number of
Purchase Shares which, taking into account the applicable per share Purchase
Price therefor calculated in accordance with this Agreement, would enable the
Company to deliver to the Investor, on the applicable Purchase Date for such
Regular Purchase, a Regular Purchase Notice for a Purchase Amount equal to, or
as closely approximating without exceeding, One Hundred Fifty Thousand Dollars
($150,000).
 
(q) “Available Amount” means, initially, Ten Million Dollars ($10,000,000) in
the aggregate, which amount shall be reduced by the Purchase Amount each time
the Investor purchases shares of Common Stock (including the Initial Purchase
Shares) pursuant to Section 2 hereof.
 
(r)  “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state
law for the relief of debtors.
 
(s) “Business Day” means any day on which the Principal Market is open for
trading, including any day on which the Principal Market is open for trading for
a period of time less than the customary time.
 
(t) “Closing Sale Price” means, for any security as of any date, the last
closing sale price for such security on the Principal Market as reported by the
Principal Market.
 
(u) “Confidential Information” means any information disclosed by either party
to the other party, either directly or indirectly, in writing, orally or by
inspection of tangible objects (including, without limitation, documents,
prototypes, samples, plant and equipment), which is designated as
“Confidential,” “Proprietary” or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is confirmed in writing as being Confidential Information within ten
(10) Business Days after the initial disclosure. Confidential Information may
also include information disclosed to a disclosing party by third parties.
Confidential Information shall not, however, include any information which (i)
was publicly known and made generally available in the public domain prior to
the time of disclosure by the disclosing party; (ii) becomes publicly known and
made generally available after disclosure by the disclosing party to the
receiving party through no action or inaction of the receiving party; (iii) is
already in the possession of the receiving party without confidential
restriction at the time of disclosure by the disclosing party as shown by the
receiving party’s files and records immediately prior to the time of disclosure;
(iv) is obtained by the receiving party from a third party without a breach of
such third party’s obligations of confidentiality; (v) is independently
developed by the receiving party without use of or reference to the disclosing
party’s Confidential Information, as shown by documents and other competent
evidence in the receiving party’s possession; or (vi) is required by law to be
disclosed by the receiving party, provided that the receiving party gives the
disclosing party prompt written notice of such requirement prior to such
disclosure and assistance in obtaining an order protecting the information from
public disclosure.
 
(v) “Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.
 
(w) “DTC” means The Depository Trust Company, or any successor performing
substantially the same function for the Company.
 
(x) “DWAC Shares” means shares of Common Stock that are (i) issued in electronic
form, (ii) freely tradable and transferable and without restriction on resale
and (iii) timely credited by the Company to the Investor’s or its designee’s
specified Deposit/Withdrawal at Custodian (DWAC) account with DTC under its Fast
Automated Securities Transfer (FAST) Program, or any similar program hereafter
adopted by DTC performing substantially the same function.
 
4

--------------------------------------------------------------------------------

(y) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
 
(z) “Fully Adjusted Regular Purchase Share Limit” means, following any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction from and after the date of this Agreement, the Regular
Purchase Share Limit (as defined in Section 2(a) hereof) in effect on the
applicable date of determination, after giving effect to the full proportionate
adjustment with respect to such reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction.
 
(aa) “Material Adverse Effect” means any material adverse effect on (i) the
enforceability of any Transaction Document, (ii) the results of operations,
assets, business or financial condition of the Company and its Subsidiaries,
taken as a whole, other than any material adverse effect that resulted
exclusively from (A) any change in the United States or foreign economies or
securities or financial markets in general that does not have a disproportionate
effect on the Company and its Subsidiaries, taken as a whole, (B) any change
that generally affects the industry in which the Company and its Subsidiaries
operate that does not have a disproportionate effect on the Company and its
Subsidiaries, taken as a whole, (C) any change arising in connection with
earthquakes, other acts of God, hostilities, acts of war, sabotage or terrorism
or military actions or any escalation or material worsening of any such
hostilities, acts of war, sabotage or terrorism or military actions existing as
of the date hereof, (D) any action taken by the Investor, its affiliates or its
or their successors and assigns with respect to the transactions contemplated by
this Agreement, (E) the effect of any change in Applicable Laws or accounting
rules that does not have a disproportionate effect on the Company and its
Subsidiaries, taken as a whole, or (F) any change resulting from compliance with
terms of this Agreement or the consummation of the transactions contemplated by
this Agreement, or (iii) the Company’s ability to perform in any material
respect on a timely basis its obligations under any Transaction Document to be
performed as of the date of determination.
 
(bb) “Maturity Date” means the first day of the month immediately following the
thirty-six (36) month anniversary of the Commencement Date.
 
(cc) “PEA Period” means the period commencing at 9:30 a.m., Eastern time, on the
twentieth (20th) Business Day immediately prior to the filing of any
post-effective amendment to the Registration Statement (as defined herein) or
New Registration Statement (as such term is defined in the Registration Rights
Agreement), and ending at 9:30 a.m., Eastern time, on the Business Day
immediately following the effective date of any post-effective amendment to the
Registration Statement (as defined herein) or New Registration Statement (as
such term is defined in the Registration Rights Agreement).
 
(dd) “Person” means an individual or entity including but not limited to any
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.
 
(ee) “Principal Market” means The OTCQB operated by the OTC Markets Group, Inc.
(or any nationally recognized successor thereto); provided, however, that in the
event the Company’s Common Stock is ever listed or traded on The Nasdaq Global
Market, The Nasdaq Capital Market, The Nasdaq Global Select Market, the New York
Stock Exchange, the NYSE American, the NYSE Arca, the OTC Bulletin Board, the
OTCQX operated by the OTC Markets Group, Inc. or the OTC Pink (or any nationally
recognized successor to any of the foregoing), then the “Principal Market” shall
mean such other market or exchange on which the Company’s Common Stock is then
listed or traded.
5

--------------------------------------------------------------------------------

 
(ff) “Purchase Amount” means, with respect to any the Initial Purchase, any
Regular Purchase, any Accelerated Purchase or any Additional Accelerated
Purchase made hereunder, the portion of the Available Amount to be purchased by
the Investor pursuant to Section 2 hereof.
 
(gg) “Purchase Date” means, with respect to a Regular Purchase made pursuant to
Section 2(a) hereof, the Business Day on which the Investor receives, after 4:00
p.m., Eastern time, but prior to 5:00 p.m., Eastern time, on such Business Day,
a valid Regular Purchase Notice for such Regular Purchase in accordance with
this Agreement.
 
(hh) “Purchase Notice” means a Regular Purchase Notice, an Accelerated Purchase
Notice or an Additional Accelerated Purchase Notice with respect to any Regular
Purchase, Accelerated Purchase or Additional Accelerated Purchase.
 
(ii) “Purchase Price” means, with respect to the Initial Purchase and any
Regular Purchase made pursuant to Section 2(a) hereof, ninety-five percent (95%)
of the lower of: (i) the lowest Sale Price on the applicable Purchase Date and
(ii) the arithmetic average of the three (3) lowest Closing Sale Prices for the
Common Stock during the twelve (12) consecutive Business Days ending on the
Business Day immediately preceding such Purchase Date (in each case, to be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction that occurs on or after the
date of this Agreement).
 
(jj) “Registration Rights Agreement” means that certain Registration Rights
Agreement, of even date herewith between the Company and the Investor.
 
(kk) “Regular Purchase Notice” means, with respect to any Regular Purchase
pursuant to Section 2(a) hereof, an irrevocable written notice from the Company
to the Investor directing the Investor to buy such applicable amount of Purchase
Shares at the applicable Purchase Price as specified by the Company therein on
the applicable Purchase Date for such Regular Purchase.
 
(ll) “Sale Price” means any trade price for the shares of Common Stock on the
Principal Market as reported by the Principal Market.
 
(mm) “SEC” means the U.S. Securities and Exchange Commission.
 
(nn) “Securities” means, collectively, the Purchase Shares and the Commitment
Shares.
 
(oo) “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
 
(pp)  “Subsidiary” means any Person the Company wholly-owns or controls, or in
which the Company, directly or indirectly, owns a majority of the voting stock
or similar voting interest, in each case that would be disclosable pursuant to
Item 601(b)(21) of Regulation S-K promulgated under the Securities Act.
 
(qq) “Transaction Documents” means, collectively, this Agreement and the
schedules and exhibits hereto, the Registration Rights Agreement and the
schedules and exhibits thereto, and each of the other agreements, documents,
certificates and instruments entered into or furnished by the parties hereto in
connection with the transactions contemplated hereby and thereby.
 
(rr)  “Transfer Agent” means VStock Transfer, or such other Person who is then
serving as the transfer agent for the Company in respect of the Common Stock.
 
6

--------------------------------------------------------------------------------

(ss) “VWAP” means in respect of an applicable Accelerated Purchase Date and an
Additional Accelerated Purchase Date, as applicable, the volume weighted average
price of the Common Stock on the Principal Market, as reported on the Principal
Market or by another reputable source such as Bloomberg, L.P.
 
2.
PURCHASE OF COMMON STOCK.

Subject to the terms and conditions set forth in this Agreement, the Company has
the right to sell to the Investor, and the Investor has the obligation to
purchase from the Company, Purchase Shares as follows:
 
(a) Initial Purchase. On the date hereof, the Company shall purchase $250,000 in
Purchase Shares at $0.15 per share (such purchase the “Initial Purchase” and
such Purchase Shares, the “Initial Purchase Shares”).


(b) Commencement of Regular Sales of Common Stock. Upon the satisfaction of the
conditions set forth in Sections 7 and 8 hereof (the “Commencement” and the date
of satisfaction of such conditions the “Commencement Date”) and thereafter, the
Company shall have the right, but not the obligation, to direct the Investor, by
its delivery to the Investor of a Regular Purchase Notice from time to time, to
purchase up to One Million (1,000,000) Purchase Shares (such maximum number of
Purchase Shares, as may be adjusted from time to time, the “Regular Purchase
Share Limit”), at the Purchase Price on the Purchase Date (each such purchase a
“Regular Purchase”); provided, however, that (i) the Regular Purchase may be
increased to up to One Million Two Hundred Fifty Thousand (1,250,000) Purchase
Shares, provided that the Closing Sale Price of the Common Stock is not below
$0.30 on the Purchase Date, (ii) the Regular Purchase may be increased to up to
One Million Five Hundred Thousand (1,500,000) Purchase Shares, provided that the
Closing Sale Price of the Common Stock is not below $0.40 on the Purchase Date
and (iii) the Regular Purchase may be increased to up to One Million Seven
Hundred Fifty Thousand (1,750,000) Purchase Shares, provided that the Closing
Sale Price of the Common Stock is not below $0.50 on the Purchase Date;
provided  that if, the Fully Adjusted Regular Purchase Share Limit then in
effect would preclude the Company from delivering to the Investor a Regular
Purchase Notice hereunder for a Purchase Amount  equal to or greater the
Alternate Adjusted Regular Purchase Share Limit, the Alternate Adjusted Regular
Purchase Share Limit shall apply in lieu of the Fully Adjusted Regular Purchase
Share Limit; and provided, further, however, that the Investor’s committed
obligation under any single Regular Purchase, other than any Regular Purchase
with respect to which an Alternate Adjusted Regular Purchase Share Limit shall
apply, shall not exceed One Million Dollars ($1,000,000). The Company may
deliver multiple Regular Purchase Notices to the Investor in a day as often as
every Business Day, so long as Purchase Shares for all prior Regular Purchases,
Accelerated Purchases and Additional Accelerated Purchases, including, without
limitation, those that have been effected on the same Business Day as the
applicable Purchase Date, have theretofore been received by the Investor as DWAC
Shares in accordance with this Agreement. Notwithstanding the foregoing, the
Company shall not deliver a Regular Purchase Notice to the Investor during the
PEA Period.


(c) Accelerated Purchases.  Subject to the terms and conditions of this
Agreement, beginning on the Commencement Date, in addition to purchases of
Purchase Shares as described in Section 2(a) above, the Company shall also have
the right, but not the obligation, to direct the Investor, by its delivery to
the Investor of an Accelerated Purchase Notice from time to time in accordance
with this Agreement, to purchase the applicable Accelerated Purchase Share
Amount at the Accelerated Purchase Price on the Accelerated Purchase Date
therefor in accordance with this Agreement (each such purchase, an “Accelerated
Purchase”). The Company may deliver an Accelerated Purchase Notice to the
Investor only on a Purchase Date on which (i) the Company also properly
submitted a Regular Purchase Notice providing for a Regular Purchase of a number
of Purchase Shares not less than the Regular Purchase Share Limit then in effect
on such Purchase Date in accordance with this Agreement, (ii) if all Purchase
Shares subject to all prior Regular Purchases, Accelerated Purchases and
Additional Accelerated Purchases, including, without limitation, those that have
been effected on the same Business Day as the applicable Accelerated Purchase
Date with respect to which the applicable Accelerated Purchase relates, have
theretofore been received by the Investor as DWAC Shares in accordance with this
Agreement and (iii) the Closing Sale Price of the Common Stock is not less than
the Accelerated Purchase Floor Price. Within one (1) Business Day after
completion of each Accelerated Purchase Date for an Accelerated Purchase, the
Investor will provide to the Company a written confirmation of such Accelerated
Purchase setting forth the applicable Accelerated Purchase Share Amount and
Accelerated Purchase Price for such Accelerated Purchase (each, an “Accelerated
Purchase Confirmation”). Notwithstanding the foregoing, the Company shall not
deliver any Accelerated Purchase Notices during the PEA Period.


7

--------------------------------------------------------------------------------

(d) Additional Accelerated Purchases.  Subject to the terms and conditions of
this Agreement, beginning one (1) Business Day following the Commencement Date
and thereafter, in addition to purchases of Purchase Shares as described in
Section 2(a) and Section 2(b) above, the Company shall also have the right, but
not the obligation, to direct the Investor, by its timely delivery to the
Investor of an Additional Accelerated Purchase Notice on an Additional
Accelerated Purchase Date in accordance with this Agreement, to purchase the
applicable Additional Accelerated Purchase Share Amount at the applicable
Additional Accelerated Purchase Price therefor in accordance with this Agreement
(each such purchase, an “Additional Accelerated Purchase”). The Company may
deliver multiple Additional Accelerated Purchase Notices to the Investor on an
Additional Accelerated Purchase Date; provided, however, that the Company may
deliver an Additional Accelerated Purchase Notice to the Investor only (i) on a
Business Day that is also the Accelerated Purchase Date for an Accelerated
Purchase with respect to which the Company properly submitted to the Investor an
Accelerated Purchase Notice in accordance with this Agreement on the applicable
Purchase Date for a Regular Purchase of a number of Purchase Shares not less
than the Regular Purchase Share Limit then in effect in accordance with this
Agreement and (ii) if all Purchase Shares subject to all prior Regular
Purchases, Accelerated Purchases and Additional Accelerated Purchases,
including, without limitation, those that have been effected on the same
Business Day as the applicable Additional Accelerated Purchase Date with respect
to which the applicable Additional Accelerated Purchase relates, have
theretofore been received by the Investor as DWAC Shares in accordance with this
Agreement. Within one (1) Business Day after completion of each Additional
Accelerated Purchase Date, the Investor will provide to the Company a written
confirmation of each Additional Accelerated Purchase on such Additional
Accelerated Purchase Date setting forth the applicable Additional Accelerated
Purchase Share Amount and Additional Accelerated Purchase Price for each such
Additional Accelerated Purchase on such Additional Accelerated Purchase Date
(each, an “Additional Accelerated Purchase Confirmation”). Notwithstanding the
foregoing, the Company shall not deliver any Additional Accelerated Purchase
Notices during the PEA Period.


(e) Payment for Purchase Shares.   The Investor shall pay to the Company the
price for the Initial Purchase Shares pursuant to Section 2(a) via wire transfer
of immediately available funds on the same Business Day that the Investor
receives the Initial Purchase Shares, if such Initial Purchase Shares are so
received by the Investor before 1:00 p.m., Eastern time, or, if such Initial
Purchase Shares are so received by the Investor after 1:00 p.m., Eastern time,
the next Business Day. For each Regular Purchase, the Investor shall pay to the
Company an amount equal to the Purchase Amount with respect to such Regular
Purchase as full payment for such Purchase Shares via wire transfer of
immediately available funds on the same Business Day that the Investor receives
such Purchase Shares, if such Purchase Shares are received by the Investor
before 1:00 p.m., Eastern time, or, if such Purchase Shares are received by the
Investor after 1:00 p.m., Eastern time, the next Business Day. For each
Accelerated Purchase and each Additional Accelerated Purchase, the Investor
shall pay to the Company an amount equal to the Purchase Amount with respect to
such Accelerated Purchase and Additional Accelerated Purchase, respectively, as
full payment for such Purchase Shares via wire transfer of immediately available
funds on the second Business Day following the date that the Investor receives
such Purchase Shares. If the Company or the Transfer Agent shall fail for any
reason or for no reason to electronically transfer any Purchase Shares as DWAC
Shares submitted by the Investor or its agent with respect to any Regular
Purchase, Accelerated Purchase or Additional Accelerated Purchase (as
applicable) within two (2) Business Days following the receipt by the Company of
the Purchase Price, Accelerated Purchase Price or Additional Accelerated
Purchase Price, respectively, therefor in compliance with this Section 2(d), and
if on or after such Business Day the Investor purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Investor of such Purchase Shares that the Investor anticipated
receiving from the Company in respect of such Regular Purchase, Accelerated
Purchase or Additional Accelerated Purchase (as applicable), then the Company
shall, within two (2) Business Days after the Investor’s request, either (i) pay
cash to the Investor in an amount equal to the Investor’s total purchase price
(including customary brokerage commissions, if any) for the shares of Common
Stock so purchased (the “Cover Price”), at which point the Company’s obligation
to deliver such Purchase Shares as DWAC Shares shall terminate, or (ii) promptly
honor its obligation to deliver to the Investor such Purchase Shares as DWAC
Shares and pay cash to the Investor in an amount equal to the excess (if any) of
the Cover Price over the total Purchase Amount paid by the Investor pursuant to
this Agreement for all of the Purchase Shares to be purchased by the Investor in
connection with such purchases.  The Company shall not issue any fraction of a
share of Common Stock upon the Initial Purchase, any Regular Purchase,
Accelerated Purchase or Additional Accelerated Purchase.  If the issuance would
result in the issuance of a fraction of a share of Common Stock, the Company
shall round such fraction of a share of Common Stock up or down to the nearest
whole share. All payments made under this Agreement shall be made in lawful
money of the United States of America or wire transfer of immediately available
funds to such account as the Company may from time to time designate by written
notice in accordance with the provisions of this Agreement. Whenever any amount
expressed to be due by the terms of this Agreement is due on any day that is not
a Business Day, the same shall instead be due on the next succeeding day that is
a Business Day.


8

--------------------------------------------------------------------------------

(f) Beneficial Ownership Limitation.  Notwithstanding anything to the contrary
contained in this Agreement, the Company shall not issue or sell, and the
Investor shall not purchase or acquire, any Common Stock under this
Agreement which, when aggregated with all other shares of Common Stock then
beneficially owned by the Investor and its affiliates (as calculated pursuant to
Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder) would
result in the beneficial ownership by the Investor and its affiliates of more
than 4.99% of the then issued and outstanding Common Stock (the “Beneficial
Ownership Limitation”). Upon the written or oral request of the Investor, the
Company shall promptly (but not later than 24 hours) confirm orally or in
writing to the Investor the amount of Common Stock then outstanding. The
Investor and the Company shall each cooperate in good faith in the
determinations required hereby and the application hereof.


(g) Excess Share Limitation.  If the Company delivers any Purchase Notice for a
Purchase Amount in excess of the limitations contained in this Section 2 or in
excess of the number of shares of Common Stock registered pursuant to the
Registration Rights Agreement, such Purchase Notice shall be void ab initio to
the extent of the amount by which the number of Purchase Shares set forth in
such Purchase Notice exceeds the number of Purchase Shares which the Company is
permitted to include in such Purchase Notice in accordance herewith, and the
Investor shall have no obligation to purchase such excess Purchase Shares in
respect of such Purchase Notice; provided, however, that the Investor shall
remain obligated to purchase the number of Purchase Shares which the Company is
permitted to include in such Purchase Notice.


(h) Adjustments for Shares. All share-related numbers contained in this Section
2 shall be adjusted to take into account any reorganization, recapitalization,
non-cash dividend, stock split or other similar transaction effected with
respect to the Common Stock except as specifically stated herein.
9

--------------------------------------------------------------------------------



3.
INVESTOR’S REPRESENTATIONS AND WARRANTIES.

 The Investor represents and warrants to the Company that as of the date hereof
and as of the Commencement Date:
 
(a) Organization, Authority. Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder and thereunder.
 
(b) Investment Purpose. The Investor is acquiring the Securities as principal
for its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other Persons to distribute or regarding the distribution of such Securities
in violation of the Securities Act or any applicable state securities law (this
representation and warranty not limiting the Investor’s right to sell the
Securities at any time pursuant to the Registration Statement described herein
or otherwise in compliance with applicable federal and state securities laws).
The Investor is acquiring the Securities hereunder in the ordinary course of its
business.
 
(c)  Accredited Investor Status. The Investor is an “accredited investor” as
that term is defined in Rule 501(a)(3) of Regulation D promulgated under the
Securities Act.
 
(d) Reliance on Exemptions. The Investor understands that the Securities may be
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and the Investor’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Investor set forth herein in order to determine the
availability of such exemptions and the eligibility of the Investor to acquire
the Securities.
 
(e) Information. The Investor understands that its investment in the Securities
involves a high degree of risk. The Investor (i) is able to bear the economic
risk of an investment in the Securities including a total loss thereof, (ii) has
such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of the proposed investment in the
Securities and (iii) has had an opportunity to ask questions of and receive
answers from the officers of the Company concerning the financial condition and
business of the Company and other matters related to an investment in the
Securities. Neither such inquiries nor any other due diligence investigations
conducted by the Investor or its representatives shall modify, amend or affect
the Investor’s right to rely on the Company’s representations and warranties
contained in Section 4 below. The Investor has sought such accounting, legal and
tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Securities.
 
(f) No Governmental Review. The Investor understands that no U.S. federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of an investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.
10

--------------------------------------------------------------------------------

 (g) Transfer or Sale. The Investor understands that (i) the Securities may not
be offered for sale, sold, assigned or transferred unless (A) registered
pursuant to the Securities Act or (B) an exemption exists permitting such
Securities to be sold, assigned or transferred without such registration; (ii)
any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the Person through whom the sale is made) may be deemed to be an underwriter
(as that term is defined in the Securities Act) may require compliance with some
other exemption under the Securities Act or the rules and regulations of the SEC
thereunder.
 
(h) Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Investor and is a valid and binding
agreement of the Investor enforceable against the Investor in accordance with
its terms, subject as to enforceability to general principles of equity and to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.
 
(i) Residency. The Investor is a resident of the State of Illinois.
 
(j) No Short Selling. The Investor represents and warrants to the Company that
at no time prior to the date of this Agreement has any of the Investor, its
agents, representatives or affiliates engaged in or effected, in any manner
whatsoever, directly or indirectly, any (i) “short sale” (as such term is
defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock
or (ii) hedging transaction, which establishes a net short position with respect
to the Common Stock.
 
4.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to the Investor, except as set forth in the
disclosure schedules attached hereto, which exceptions shall be deemed to be a
part of the representations and warranties made hereunder, that as of the date
hereof and as of the Commencement Date:
 
(a) Organization and Qualification. The Company and each of its Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite corporate power and authority to own and use
its properties and assets and to carry on its business as currently conducted.
Neither the Company nor any of its Subsidiaries is in violation or default of
any of the provisions of its respective certificate or Certificate of
Incorporation, bylaws or other organizational or charter documents. Each of the
Company and its Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in a Material Adverse Effect and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification. The Company has no
Subsidiaries except as set forth on Exhibit 21.1 to the Company’s Annual Report
on Form 10-K for the year ended December 31, 2018.
 
(b) Authorization; Enforcement; Validity. (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and each of the other Transaction Documents, and to issue the
Securities in accordance with the terms hereof and thereof, (ii) the execution
and delivery of the Transaction Documents by the Company and the consummation by
it of the transactions contemplated hereby and thereby, including without
limitation, the issuance of the Commitment Shares (as defined below in Section
5(e)) and the Initial Purchase Shares and the reservation for issuance and the
issuance of Purchase Shares issuable under this Agreement from time to time,
have been duly authorized by the Company’s Board of Directors and no further
consent or authorization is required by the Company, its Board of Directors or
its stockholders, (iii) this Agreement has been, and each other Transaction
Document shall be on the Commencement Date, duly executed and delivered by the
Company and (iv) this Agreement constitutes, and each other Transaction Document
upon its execution on behalf of the Company, shall constitute, the valid and
binding obligations of the Company enforceable against the Company in accordance
with their terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of creditors’ rights and remedies. The Board of Directors of the
Company has approved the resolutions (the “Signing Resolutions”) substantially
in the form as set forth as Exhibit C attached hereto to authorize this
Agreement and the transactions contemplated hereby. The Signing Resolutions are
valid, in full force and effect and have not been modified or supplemented in
any respect. The Company has delivered to the Investor a true and correct copy
of a unanimous written consent adopting the Signing Resolutions executed by all
of the members of the Board of Directors of the Company. Except as set forth in
this Agreement, no other approvals or consents of the Company’s Board of
Directors, any authorized committee thereof, and/or stockholders is necessary
under Applicable Laws and the Company’s Certificate of Incorporation and/or
Bylaws to authorize the execution and delivery of this Agreement or any of the
transactions contemplated hereby, including, but not limited to, the issuance of
the Commitment Shares and the issuance of the Purchase Shares.
 
11

--------------------------------------------------------------------------------

(c) Capitalization. As of the date hereof, the authorized capital stock of the
Company is set forth in Schedule 4(c) hereof. Except as disclosed in the SEC
Documents (as defined below), (i) no shares of the Company’s capital stock are
subject to preemptive rights or any other similar rights or any liens,
encumbrances and defects (“Liens”) suffered or permitted by the Company, (ii)
there are no outstanding debt securities, (iii) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its Subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries, (iv) there are no agreements or arrangements
under which the Company or any of its Subsidiaries is obligated to register the
sale of any of their securities under the Securities Act (except the
Registration Rights Agreement), (v) there are no outstanding securities or
instruments of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries, (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities as described in this Agreement and (vii) the Company does not
have any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement. The Company has furnished to the Investor true and
correct copies of the Certificate of Incorporation, and the Company’s Bylaws, as
amended and as in effect on the date hereof (the “Bylaws”), and summaries of the
terms of all securities convertible into or exercisable for Common Stock, if
any, and copies of any documents containing the material rights of the holders
thereof in respect thereto.
 
(d) Issuance of Securities. Upon issuance and payment therefor in accordance
with the terms and conditions of this Agreement, the Purchase Shares shall be
validly issued, fully paid and nonassessable and free from all taxes, Liens,
charges, restrictions, rights of first refusal and preemptive rights with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock. 16,058,247 shares of Common Stock have
been duly authorized and reserved for issuance upon purchase under this
Agreement as Purchase Shares. 1,666,666 shares of Common Stock have been duly
authorized and reserved for issuance as Initial Purchase Shares in accordance
with this Agreement. 2,275,086 shares of Common Stock have been duly authorized
and reserved for issuance as Commitment Shares (as defined below in Section
5(e)) in accordance with this Agreement. The Commitment Shares shall be validly
issued, fully paid and nonassessable and free from all taxes, Liens, charges,
restrictions, rights of first refusal and preemptive rights with respect to the
issue thereof, with the holders being entitled to all rights accorded to a
holder of Common Stock.
12

--------------------------------------------------------------------------------

 (e) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the reservation
for issuance and issuance of the Purchase Shares and the Commitment Shares) will
not (i) result in a violation of the Certificate of Incorporation (including any
Certificate of Designations, Preferences and Rights of any outstanding series of
preferred stock of the Company) or the Bylaws or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or result
in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations and the rules and
regulations of the Principal Market applicable to the Company or any of its
Subsidiaries) or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected, except in the case of conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations under
clause (ii), which could not reasonably be expected to result in a Material
Adverse Effect. Neither the Company nor any Subsidiary is in violation or
default of or under (i) any provision of the Certificate of Incorporation or
Bylaws or under its respective certificate or articles of incorporation, any
certificate of designation, preferences and rights of any outstanding series of
preferred stock, organizational charter or bylaws, respectively, (ii) the terms
of any indenture, contract, lease, mortgage, deed of trust, note agreement, loan
agreement or other agreement, obligation, condition, covenant or instrument to
which it is a party or bound or to which its property is subject, or (iii) any
judgment, order or decree of any court, regulatory body, administrative agency,
governmental body, arbitrator or other authority having jurisdiction over the
Company or any of its properties, which, in the case of clauses (ii) or (iii),
would be reasonably expected to have a Material Adverse Effect. Except as
specifically contemplated by this Agreement and as required under the Securities
Act or applicable state securities laws and the rules and regulations of the
Principal Market, the Company is not required to obtain any consent,
Authorization or order of, or make any filing or registration with, any court or
governmental agency or any regulatory or self-regulatory agency in order for it
to execute, deliver or perform any of its obligations under or contemplated by
the Transaction Documents in accordance with the terms hereof or thereof. Except
as set forth elsewhere in this Agreement, all consents, Authorizations, orders,
filings and registrations which the Company is required to obtain pursuant to
the preceding sentence shall be obtained or effected on or prior to the
Commencement Date.
 
(f) SEC Documents; Financial Statements. Except as previously disclosed by the
Company to the Investor, the Company has filed all reports, schedules, forms,
statements and other documents required to be filed by the Company under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the 24 months preceding the date hereof (or such shorter
period as the Company was required by law or regulation to file such material)
(the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Documents”) on a timely basis or has received a valid extension of such
time of filing and has filed any such SEC Documents prior to the expiration of
any such extension. As of their respective dates, the SEC Documents complied in
all material respects with the requirements of the Securities Act and the
Exchange Act, as applicable. None of the SEC Documents, when filed, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC
Documents comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated Subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments. Except as set forth in the SEC Documents, the Company has received
no notices or correspondence from the SEC for the one year preceding the date
hereof. The SEC has not commenced any enforcement proceedings against the
Company or any of its Subsidiaries.
 
13

--------------------------------------------------------------------------------

(g) Absence of Certain Changes. Except as disclosed in the SEC Documents, since
December 31, 2018, there has been no material adverse change in the business,
properties, operations, financial condition or results of operations of the
Company or its Subsidiaries. The Company has not taken any steps, and does not
currently expect to take any steps, to seek protection pursuant to any
Bankruptcy Law nor does the Company or any of its Subsidiaries have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy or insolvency proceedings. The Company is financially solvent and is
generally able to pay its debts as they become due.
 
(h) Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the Company
or any of its Subsidiaries, threatened against or affecting the Company, the
Common Stock or any of the Company’s or its Subsidiaries’ officers or directors
in their capacities as such, which could reasonably be expected to have a
Material Adverse Effect.
 
(i) Acknowledgment Regarding Investor’s Status. The Company acknowledges and
agrees that the Investor is acting solely in the capacity of arm’s length
purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby. The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and any advice given by the
Investor or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Investor’s purchase of the Securities. The Company
further represents to the Investor that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives and advisors.
 
(j) No General Solicitation; No Integrated Offering. Neither the Company, nor
any of its affiliates, nor any Person acting on its or their behalf, has engaged
in any form of general solicitation or general advertising (within the meaning
of Regulation D under the Securities Act) in connection with the offer or sale
of the Securities. Neither the Company, nor or any of its affiliates, nor any
Person acting on their behalf has, directly or indirectly, made any offers or
sales of any security or solicited any offers to buy any security, under
circumstances that would require registration of the offer and sale of any of
the Securities under the Securities Act, whether through integration with prior
offerings or otherwise, or cause this offering of the Securities to be
integrated with prior offerings by the Company in a manner that would require
stockholder approval pursuant to the rules of the Principal Market on which any
of the securities of the Company are listed or designated. The issuance and sale
of the Securities hereunder does not contravene the rules and regulations of the
Principal Market.
14

--------------------------------------------------------------------------------

 (k)  Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all material trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted. None of the Company’s material trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, government authorizations,
trade secrets or other intellectual property rights have expired or terminated,
or, by the terms and conditions thereof, could expire or terminate within two
years from the date of this Agreement. The Company and its Subsidiaries do not
have any knowledge of any infringement by the Company or its Subsidiaries of any
material trademark, trade name rights, patents, patent rights, copyrights,
inventions, licenses, service names, service marks, service mark registrations,
trade secret or other similar rights of others, or of any such development of
similar or identical trade secrets or technical information by others, and there
is no claim, action or proceeding being made or brought against, or to the
Company’s knowledge, being threatened against, the Company or its Subsidiaries
regarding trademark, trade name, patents, patent rights, invention, copyright,
license, service names, service marks, service mark registrations, trade secret
or other infringement, which could reasonably be expected to have a Material
Adverse Effect.
 
(l) Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with any and all applicable foreign, federal, state and local laws and
regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where, in each of the
three foregoing clauses, the failure to so comply could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
 
(m) Title The Company and its Subsidiaries own no real property. Except as
disclosed in the SEC Documents, the Company and its Subsidiaries have good and
marketable title in fee simple to all real property owned by them and good and
marketable title in all personal property owned by them that is material to the
business of the Company and its Subsidiaries, in each case free and clear of all
Liens and, except for Liens as do not materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by the Company and its Subsidiaries and Liens for the
payment of federal, state or other taxes, the payment of which is neither
delinquent nor subject to penalties. Any real property and facilities held under
lease by the Company and its Subsidiaries are held by them under valid,
subsisting and enforceable leases with which the Company and its Subsidiaries
are in compliance with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its Subsidiaries.
 
(n) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that could not reasonably
be expected to have a Material Adverse Effect.
 
(o) Regulatory Permits. The Company and its Subsidiaries possess all material
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.
15

--------------------------------------------------------------------------------

 (p) Tax Status. The Company and each of its Subsidiaries has made or filed all
federal and state income and all other material tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.
 
(q) Transactions with Affiliates. Except as set forth in the SEC Documents, none
of the officers or directors of the Company and, to the knowledge of the
Company, none of the Company’s stockholders, the officers or directors of any
stockholder of the Company, or any family member or affiliate of any of the
foregoing, has either directly or indirectly any interest in, or is a party to,
any transaction that is required to be disclosed as a related party transaction
pursuant to Item 404 of Regulation S-K promulgated under the Securities Act.
 
(r) Application of Takeover Protections. The Company and its Board of Directors
have taken or will take prior to the Commencement Date all necessary action, if
any, in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Certificate of Incorporation
or the laws of the state of its incorporation which is or could become
applicable to the Investor as a result of the transactions contemplated by this
Agreement, including, without limitation, the Company’s issuance of the
Securities and the Investor’s ownership of the Securities.
 
(s) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents that will be timely
publicly disclosed by the Company, the Company confirms that neither it nor any
other Person acting on its behalf has provided the Investor or its agents or
counsel with any information that it believes constitutes or might constitute
material, non-public information which is not otherwise disclosed in the
Registration Statement or the SEC Documents. The Company understands and
confirms that the Investor will rely on the foregoing representation in
effecting purchases and sales of securities of the Company. All of the
disclosure furnished by or on behalf of the Company to the Investor regarding
the Company, its business and the transactions contemplated hereby, including
the disclosure schedules to this Agreement, is true and correct and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. The press releases
disseminated by the Company during the twelve (12) months preceding the date of
this Agreement taken as a whole do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made and when made, not misleading. The Company
acknowledges and agrees that the Investor neither makes nor has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3 hereof.
 
(t) Foreign Corrupt Practices. Neither the Company nor any of the Subsidiaries
nor, to the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any of the Subsidiaries is aware of or has taken any
action, directly or indirectly, that would result in a violation by such persons
of the Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder (the “FCPA”), including, without limitation, making use
of the mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA; and the Company, the
Subsidiaries and, to the knowledge of the Company, its affiliates have conducted
their businesses in compliance with the FCPA and have instituted and maintain
policies and procedures designed to ensure, and which are reasonably expected to
continue to ensure, continued compliance therewith. The operations of the
Company and the Subsidiaries are and have been conducted at all times in
compliance with applicable financial recordkeeping and reporting requirements
and the money laundering statutes and the rules and regulations thereunder and
any related or similar rules, regulations or guidelines, issued, administered or
enforced by any applicable governmental agency, including, without limitation,
Title 18 U.S. Code section 1956 and 1957, the Patriot Act, the Bank Secrecy Act,
and international anti-money laundering principles or procedures by an
intergovernmental group or organization, such as the Financial Action Task Force
on Money Laundering, of which the United States is a member and with which
designation the United States representative to the group or organization
continues to concur, all as amended, and any Executive order, directive or
regulation pursuant to the authority of any of the foregoing, or any orders or
licenses issued thereunder (collectively, the “Money Laundering Laws”), and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened. Neither the Company nor any of its
Subsidiaries, nor to the knowledge of the Company any of the directors, officers
or employees, agents, affiliates or representatives of the Company or its
Subsidiaries, is an individual or entity that is, or is owned or controlled by
an individual or entity that is: (i) the subject of any sanctions administered
or enforced by the U.S. Department of Treasury's Office of Foreign Assets
Control, the United Nations Security Council, the European Union, Her Majesty’s
Treasury, or other relevant sanctions authority (collectively, “Sanctions”), nor
(ii) located, organized or resident in a country or territory that is the
subject of Sanctions (including, without limitation, the Balkans, Belarus,
Burma/Myanmar, Cote D’Ivoire, Cuba, Democratic Republic of Congo, Iran, Iraq,
Liberia, Libya, North Korea, Sudan, Syria, Venezuela and Zimbabwe). Neither the
Company nor any of its Subsidiaries will, directly or indirectly, use the
proceeds of the transactions contemplated hereby, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other individual or entity: (i) to fund or facilitate any activities or
business of or with any individual or entity or in any country or territory
that, at the time of such funding or facilitation, is the subject of Sanctions
or (ii) in any other manner that will result in a violation of Sanctions by any
individual or entity (including any individual or entity participating in the
transactions contemplated hereby, whether as underwriter, advisor, investor or
otherwise). For the past five years, neither the Company nor any of its
Subsidiaries has knowingly engaged in, and is not now knowingly engaged in, any
dealings or transactions with any individual or entity, or in any country or
territory, that at the time of the dealing or transaction is or was the subject
of Sanctions.
16

--------------------------------------------------------------------------------

 
(u) DTC Eligibility. The Company, through the Transfer Agent, currently
participates in the DTC Fast Automated Securities Transfer (FAST) Program and
the Common Stock can be transferred electronically to third parties via the DTC
Fast Automated Securities Transfer (FAST) Program.
 
(v) Accounting Controls; Sarbanes-Oxley. Except as disclosed in the SEC
Documents, the Company maintains a system of internal accounting controls
sufficient to provide reasonable assurances that (A) transactions are executed
in accordance with management’s general or specific authorization; (B)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(C) access to assets is permitted only in accordance with management’s general
or specific authorization; and (D) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences.  Except as disclosed in the SEC
Documents, the Company has concluded that its internal control over financial
reporting is effective and the Company is not aware of any “significant
deficiencies” or “material weaknesses” (each as defined by the rules adopted by
the SEC) in its internal control over financial reporting, or any fraud, whether
or not material, that involves management or other employees of the Company and
its Subsidiaries who have a significant role in the Company’s internal controls;
and since the end of the latest audited fiscal year, there has been no change in
the Company’s internal control over financial reporting (whether or not
remediated) that has materially affected, or is reasonably likely to materially
affect, the Company’s internal control over financial reporting. No
relationship, direct or indirect, exists between or among the Company, on the
one hand, and the directors, officers, stockholders, customers or suppliers of
the Company, on the other hand, which is required to be described in the
Registration Statement which is not so described. The Company has not, directly
or indirectly, extended or maintained credit, or arranged for the extension of
credit, or renewed an extension of credit, in the form of a personal loan to or
for any of its directors or executive officers in violation of Applicable Laws,
including Section 402 of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith.
17

--------------------------------------------------------------------------------

 (w) Certain Fees. Except as disclosed on Schedule 4(w), no brokerage or
finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
the Transaction Documents. Except as disclosed on Schedule 4(w), the Investor
shall have no obligation with respect to any fees or with respect to any claims
made by or on behalf of other Persons for fees of a type contemplated in this
Section 4(w) that may be due in connection with the transactions contemplated by
the Transaction Documents.
 
(x) Investment Company. The Company is not, and immediately after giving effect
to the sale of the Purchase Shares in accordance with this Agreement and the
application of the proceeds as described in the Registration Statement under the
caption “Use of Proceeds,” will not be, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended (the “Investment
Company Act”).
 
(y) Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(g) of the Exchange Act, and the Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock pursuant to the Exchange Act
nor has the Company received any notification that the SEC is currently
contemplating terminating such registration. Except as disclosed in the SEC
Documents, the Company has not, in the twelve (12) months preceding the date
hereof, received any notice from any Person to the effect that the Company is
not in compliance with the listing or maintenance requirements of the Principal
Market. Except as disclosed in the SEC Documents, the Company is, and has no
reason to believe that it will not in the foreseeable future continue to be, in
compliance with all such listing and maintenance requirements.
 
(z) Accountants. The Company’s accountants are set forth in the SEC Documents
and, to the knowledge of the Company, such accountants are an independent
registered public accounting firm as required by the Securities Act.
 
(aa) No Market Manipulation. The Company has not, and to its knowledge no Person
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.
18

--------------------------------------------------------------------------------

 (bb) Shell Company Status. The Company is not currently an issuer identified in
Rule 144(i)(1) under the Securities Act.
 
(cc) Benefit Plans; Labor Matters. Each benefit and compensation plan,
agreement, policy and arrangement that is maintained, administered or
contributed to by the Company for current or former employees or directors of,
or independent contractors with respect to, the Company has been maintained in
compliance with its terms and the requirements of any applicable statutes,
orders, rules and regulations, and the Company has complied in all material
respects with all applicable statutes, orders, rules and regulations in regard
to such plans, agreements, policies and arrangements. Each stock option granted
under any equity incentive plan of the Company (each, a “Stock Plan”) was
granted with a per share exercise price no less than the market price per common
share on the grant date of such option in accordance with the rules of the
Principal Market, and no such grant involved any “back-dating,” “forward-dating”
or similar practice with respect to the effective date of such grant; each such
option (i) was granted in compliance in all material respects with Applicable
Laws and with the applicable Stock Plan(s), (ii) was duly approved by the Board
of Directors or a duly authorized committee thereof, and (iii) has been (or will
be, if granted after September 30, 2019) properly accounted for in the Company’s
financial statements and disclosed, to the extent required, in the Company’s
filings or submissions with the SEC, and the Principal Market. No labor problem
or dispute with the employees of the Company exists or is threatened or
imminent, and the Company is not aware of any existing or imminent labor
disturbance by the employees of any of its principal suppliers or contractors,
that would have a Material Adverse Effect.
 
(dd) Regulatory. During the 12-month period immediately preceding the Execution
Date, except as described in the SEC Documents, the Company and each of its
Subsidiaries:  (A) is and at all times has been in material compliance with all
applicable U.S. and foreign statutes, rules, regulations, or guidance applicable
to Company and its Subsidiaries (“Applicable Laws”), except as would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect; (B) have not received any notice of adverse finding, warning
letter, untitled letter or other correspondence or notice from any federal,
state, or foreign governmental authority having authority over the Company
(“Governmental Authority”) alleging or asserting noncompliance with any
Applicable Laws or any licenses, certificates, approvals, clearances,
authorizations, permits and supplements or amendments thereto required by any
such Applicable Laws (“Authorizations”); (C) possess all material Authorizations
and such material Authorizations are valid and in full force and effect and are
not in violation of any term of any such material Authorizations; (D) have not
received notice of any claim, action, suit, proceeding, hearing, enforcement,
investigation, arbitration or other action from any Governmental Authority or
third party alleging that any product, operation or activity is in violation of
any Applicable Laws or Authorizations and have no knowledge that any such
Governmental Authority or third party is considering any such claim, litigation,
arbitration, action, suit, investigation or proceeding; (E) have not received
notice that any Governmental Authority has taken, is taking or intends to take
action to limit, suspend, modify or revoke any Authorizations and the Company
has no knowledge that any such Governmental Authority is considering such
action; and (F) have filed, obtained, maintained or submitted all material
reports, documents, forms, notices, applications, records, claims, submissions
and supplements or amendments as required by any Applicable Laws or material
Authorizations and that all such reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments were
complete and correct in all material respects on the date filed (or were
corrected or supplemented by a subsequent submission).
19

--------------------------------------------------------------------------------

 (ee) No Disqualification Events. None of the Company, any of its predecessors,
any affiliated issuer, any director, executive officer, other officer of the
Company participating in the transactions contemplated hereby, any beneficial
owner of 20% or more of the Company’s outstanding voting equity securities,
calculated on the basis of voting power, nor any promoter (as that term is
defined in Rule 405 under the Securities Act) connected with the Company in any
capacity at the time of sale (each, an “Issuer Covered Person”) is subject to
any of the “Bad Actor” disqualifications described in Rule 506(d)(1)(i) to
(viii) under the Securities Act (a “Disqualification Event”), except for a
Disqualification Event covered by Rule 506(d)(2) or (d)(3) under the Securities
Act. The Company has exercised reasonable care to determine whether any Issuer
Covered Person is subject to a Disqualification Event
 
(ff) Absence of Schedules. In the event that on the Commencement Date, the
Company does not deliver any disclosure schedule contemplated by this Agreement,
the Company hereby acknowledges and agrees that each such undelivered disclosure
schedule shall be deemed to read as follows: “Nothing to Disclose”.
 
5.
COVENANTS.

(a) Filing of Current Report and Registration Statement. The Company agrees that
it shall, within the time required under the Exchange Act, file with the SEC a
report on Form 8-K relating to the transactions contemplated by, and describing
the material terms and conditions of, the Transaction Documents (the “Current
Report”). The Company shall also file with the SEC, by February 28, 2020, a new
registration statement (the “Registration Statement”) covering the resale of
1,666,666 Initial Purchase Shares, 16,058,247 Purchase Shares, and 2,275,086
Commitment Shares in accordance with the terms of the Registration Rights
Agreement (the “Registrable Securities”). The Company shall permit the Investor
to review and comment upon the final pre-filing draft version of the Current
Report at least two (2) Business Days prior to its filing with the SEC, and the
Company shall not file the Current Report or the Registration Statement with the
SEC in a form to which the Investor reasonably objects. The Investor shall use
its reasonable best efforts to comment upon the final pre-filing draft version
of the Current Report within one (1) Business Day from the date the Investor
receives it from the Company.
 
(b) Blue Sky. The Company shall take all such action, if any, as is reasonably
necessary in order to obtain an exemption for or to register or qualify (i) the
issuance of the Commitment Shares and the sale of the Purchase Shares to the
Investor under this Agreement and (ii) any subsequent resale of all Commitment
Shares and all Purchase Shares by the Investor, in each case, under applicable
securities or “Blue Sky” laws of the states of the United States in such states
as is reasonably requested by the Investor from time to time, and shall provide
evidence of any such action so taken to the Investor.
 
(c) Listing/DTC. The Company shall promptly secure the listing of all of the
Purchase Shares and Commitment Shares (defined below) to be issued to the
Investor hereunder on the Principal Market (subject to official notice of
issuance) and upon each other national securities exchange or automated
quotation system, if any, upon which the Common Stock is then listed, and shall
maintain, so long as any shares of Common Stock shall be so listed, such listing
of all such Securities from time to time issuable hereunder. The Company shall
maintain the listing of the Common Stock on the Principal Market and shall
comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules and regulations of the Principal Market.
Neither the Company nor any of its Subsidiaries shall take any action that would
reasonably be expected to result in the delisting or suspension of the Common
Stock on the Principal Market. The Company shall promptly, and in no event later
than the following Business Day, provide to the Investor copies of any notices
it receives from any Person regarding the continued eligibility of the Common
Stock for listing on the Principal Market; provided, however, that the Company
shall not provide the Investor copies of any such notice that the Company
reasonably believes constitutes material non-public information, and the Company
would not be required to publicly disclose such notice in any report or
statement filed with the SEC under the Exchange Act (including on Form 8-K) or
the Securities Act. The Company shall pay all fees and expenses in connection
with satisfying its obligations under this Section 5(c). The Company shall take
all action necessary to ensure that its Common Stock can be transferred
electronically as DWAC Shares.
20

--------------------------------------------------------------------------------

 (d) Prohibition of Short Sales and Hedging Transactions. The Investor agrees
that beginning on the date of this Agreement and ending on the date of
termination of this Agreement as provided in Section 11, the Investor and its
agents, representatives and affiliates shall not in any manner whatsoever enter
into or effect, directly or indirectly, any (i) “short sale” (as such term is
defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock
or (ii) hedging transaction, which establishes a net short position with respect
to the Common Stock.
 
(e) Issuance of Commitment Shares. In consideration for the Investor’s execution
and delivery of this Agreement, the Company shall cause the Transfer Agent to
issue on the date of this Agreement 2,275,086 shares of Common Stock (the
“Commitment Shares”) directly to the Investor and shall deliver to the Transfer
Agent the Irrevocable Transfer Agent Instructions in the form as set forth in
Exhibit E attached hereto. For the avoidance of doubt, all of the Commitment
Shares shall be fully earned as of the date of this Agreement, whether or not
the Commencement shall occur or any Purchase Shares are purchased by the
Investor under this Agreement and irrespective of any termination of this
Agreement.
 
(f) Due Diligence; Non-Public Information. The Investor shall have the right,
from time to time as the Investor may reasonably deem appropriate, to perform
reasonable due diligence on the Company during normal business hours. The
Company and its officers and employees shall provide information and reasonably
cooperate with the Investor in connection with any reasonable request by the
Investor related to the Investor’s due diligence of the Company. Each party
hereto agrees not to disclose any Confidential Information of the other party to
any third party and shall not use the Confidential Information for any purpose
other than in connection with, or in furtherance of, the transactions
contemplated hereby in full compliance with applicable securities laws. Each
party hereto acknowledges that the Confidential Information shall remain the
property of the disclosing party and agrees that it shall take all reasonable
measures to protect the secrecy of any Confidential Information disclosed by the
other party. The Company confirms that neither it nor any other Person acting on
its behalf shall provide the Investor or its agents or counsel with any
information that constitutes or might constitute material, non-public
information, unless a simultaneous public announcement thereof is made by the
Company in the manner contemplated by Regulation FD under the Exchange Act. In
the event of a breach of the foregoing covenant by the Company or any Person
acting on its behalf (as determined in the reasonable good faith judgment of the
Investor), in addition to any other remedy provided herein or in the other
Transaction Documents, the Investor shall have the right to make a public
disclosure, in the form of a press release, public advertisement or otherwise,
of such material, non-public information without the prior approval by the
Company; provided the Investor shall have first provided notice to the Company
that it believes it has received information that constitutes material,
non-public information, the Company shall have at least twenty-four (24) hours
to publicly disclose such material, non-public information prior to any such
disclosure by the Investor, and the Company shall have failed to publicly
disclose such material, non-public information within such time period. The
Investor shall not have any liability to the Company, any of its Subsidiaries,
or any of their respective directors, officers, employees, stockholders or
agents, for any such disclosure. The Company understands and confirms that the
Investor shall be relying on the foregoing covenants in effecting transactions
in securities of the Company.
 
(g)  Purchase Records. The Investor and the Company shall each maintain records
showing the remaining Available Amount at any given time and the dates and
Purchase Amounts for each Regular Purchase, Accelerated Purchase and Additional
Accelerated Purchase or shall use such other method, reasonably satisfactory to
the Investor and the Company.
21

--------------------------------------------------------------------------------

(h) Taxes. The Company shall pay any and all transfer, stamp or similar taxes
that may be payable with respect to the issuance and delivery of any shares of
Common Stock to the Investor made under this Agreement.
 
(i) Integration. From and after the date of this Agreement, neither the Company,
nor or any of its affiliates will, and the Company shall use its reasonable best
efforts to ensure that no Person acting on their behalf will, directly or
indirectly, make any offers or sales of any security or solicit any offers to
buy any security, under circumstances that would require registration of the
offer and sale of any of the Securities under the Securities Act.
 
(j) Use of Proceeds. The Company will use the net proceeds from the offering for
any corporate purpose at the sole discretion of the Company.
 
(k) Other Transactions. The Company shall not enter into, announce or recommend
to its stockholders any agreement, plan, arrangement or transaction in or of
which the terms thereof would restrict, materially delay, conflict with or
impair the ability or right of the Company to perform its obligations under the
Transaction Documents, including, without limitation, the obligation of the
Company to deliver the Purchase Shares and the Commitment Shares to the Investor
in accordance with the terms of the Transaction Documents.
 
(l) Integration. From and after the date of this Agreement, neither the Company,
nor or any of its affiliates will, and the Company shall use its reasonable best
efforts to ensure that no Person acting on their behalf will, directly or
indirectly, make any offers or sales of any security or solicit any offers to
buy any security, under circumstances that would require registration of the
offer and sale of any of the Securities under the Securities Act.
 
(m) Limitation on Variable Rate Transactions. From and until the later of (i)
thirty-six (36) months from the Execution Date or (ii) the Maturity Date
(irrespective of any earlier termination of this Agreement), the Company shall
be prohibited from effecting or entering into an agreement to effect any
issuance by the Company or any of its Subsidiaries of Common Stock or Common
Stock Equivalents (or a combination of units thereof) involving a Variable Rate
Transaction, other than in connection with an Exempt Issuance. The Investor
shall be entitled to seek injunctive relief against the Company and its
Subsidiaries to preclude any such issuance, which remedy shall be in addition to
any right to collect damages, without the necessity of showing economic loss and
without any bond or other security being required. “Common Stock Equivalents”
means any securities of the Company or its Subsidiaries which entitle the holder
thereof to acquire at any time Common Stock, including, without limitation, any
debt, preferred stock, rights, options, warrants or other instrument that is at
any time convertible into or exercisable or exchangeable for, or otherwise
entitles the holder thereof to receive, Common Stock. “Variable Rate
Transaction” means a transaction in which the Company (i) issues or sells any
equity or debt securities that are convertible into, exchangeable or exercisable
for, or include the right to receive additional shares of Common Stock or Common
Stock Equivalents either (A) at a conversion price, exercise price, exchange
rate or other price that is based upon and/or varies with the trading prices of
or quotations for the Common Stock at any time after the initial issuance of
such equity or debt securities (including, without limitation, pursuant to any
“cashless exercise” provision), or (B) with a conversion, exercise or exchange
price that is subject to being reset at some future date after the initial
issuance of such equity or debt security or upon the occurrence of specified or
contingent events directly or indirectly related to the business of the Company
or the market for the Common Stock (including, without limitation, any “full
ratchet” or “weighted average” anti-dilution provisions, but not including any
standard anti-dilution protection for any reorganization, recapitalization,
non-cash dividend, stock split, reverse stock split or other similar
transaction), (ii) issues or sells any equity or debt securities, including
without limitation, Common Stock or Common Stock Equivalents, either (A) at a
price that is subject to being reset at some future date after the initial
issuance of such debt or equity security or upon the occurrence of specified or
contingent events directly or indirectly related to the business of the Company
or the market for the Common Stock (other than standard anti-dilution protection
for any reorganization, recapitalization, non-cash dividend, stock split,
reverse stock split or other similar transaction), or (B) that is subject to or
contains any put, call, redemption, buy-back, price-reset or other similar
provision or mechanism (including, without limitation, a “Black-Scholes” put or
call right) that provides for the issuance of additional equity securities of
the Company or the payment of cash by the Company, or (iii) enters into any
agreement, including, but not limited to, an “equity line”, “at-the-market
offering” that is not an Exempt Issuance or other continuous offering or similar
offering of Common Stock or Common Stock Equivalents, whereby the Company may
sell Common Stock or Common Stock Equivalents at a future determined price.
“Exempt Issuance” means the issuance of (a) Common Stock, options, restricted
stock units or other equity incentive awards to employees, officers, directors
or vendors of the Company pursuant to any equity incentive plan duly adopted for
such purpose, by the Board of Directors of the Company or a majority of the
members of a committee of directors established for such purpose, (b) any
Securities issued to the Investor pursuant to this Agreement, (c) shares of
Common Stock, Common Stock Equivalents or other securities issued to the
Investor pursuant to any other existing or future contract, agreement or
arrangement between the Company and the Investor, (d) shares of Common Stock,
Common Stock Equivalents or other securities upon the exercise, exchange or
conversion of any shares of Common Stock, Common Stock Equivalents or other
securities held by the Investor at any time, (e) any securities issued upon the
exercise or exchange of or conversion of any Common Stock Equivalents issued and
outstanding on the date hereof, provided that such securities or Common Stock
Equivalents referred to in this clause (e) have not been amended since the date
hereof to increase the number of such securities or Common Stock underlying such
securities or to decrease the exercise price, exchange price or conversion price
of such securities, (f) Common Stock Equivalents that are convertible into,
exchangeable or exercisable for, or include the right to receive shares of
Common Stock at a conversion price, exercise price, exchange rate or other price
(which may be below the then current market price of the Common Stock) that is
fixed at the time of initial issuance of such Common Stock Equivalents (subject
only to standard anti-dilution protection for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split or other
similar transaction), which fixed conversion price, exercise price, exchange
rate or other price shall not at any time after the initial issuance of such
Common Stock Equivalent be based upon or varying with the trading prices of or
quotations for the Common Stock or subject to being reset at some future date,
(g) securities issued pursuant to acquisitions, divestitures, licenses,
partnerships, collaborations or strategic transactions approved by the Board of
Directors of the Company or a majority of the members of a committee of
directors established for such purpose, which acquisitions, divestitures,
licenses, partnerships, collaborations or strategic transactions can have a
Variable Rate Transaction component, provided that any such issuance shall only
be to a Person (or to the equity holders of a Person) which is, itself or
through its subsidiaries, an operating company or an asset in a business
synergistic with the business of the Company and shall provide to the Company
additional benefits in addition to the investment of funds, but shall not
include a transaction in which the Company is issuing securities primarily for
the purpose of raising capital or to an entity whose primary business is
investing in securities, (h) Common Stock issued pursuant to an “at-the-market
offering” by the Company exclusively through a registered broker-dealer acting
as agent of the Company pursuant to a written agreement between the Company and
such registered broker-dealer or (i) securities (such as warrants) or Common
Stock issued in connection with future financings or offerings of the Company,
such as but not limited to, registered direct offerings, rights offerings, and
confidentially marketed public offerings; provided such underlying transactions
do not involve a Variable Rate Transaction.
22

--------------------------------------------------------------------------------

 
6.
TRANSFER AGENT INSTRUCTIONS.

(a) On the date of this Agreement, the Company shall issue irrevocable
instructions to the Transfer Agent substantially in the form attached hereto as
Exhibit E to issue the Initial Purchase Shares and the Commitment Shares in
accordance with the terms of this Agreement (the “Irrevocable Transfer Agent
Instructions”). The certificate(s) or book-entry statement(s) representing the
Initial Purchase Shares and the Commitment Shares, except as set forth below,
shall bear the following restrictive legend (the “Restrictive Legend”):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S COUNSEL,
IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS.
23

--------------------------------------------------------------------------------

 (b) On the earlier of (i) the Commencement Date and (ii) such time that the
Investor shall request, provided all conditions of Rule 144 under the Securities
Act are met, the Company shall, no later than one (1) Business Day following the
delivery by the Investor to the Company or the Transfer Agent of one or more
legended certificates or book-entry statements representing the Initial Purchase
Shares and the Commitment Shares (which certificates or book-entry statements
the Investor shall promptly deliver on or prior to the first to occur of the
events described in clauses (i) and (ii) of this sentence), as directed by the
Investor, issue and deliver (or cause to be issued and delivered) to the
Investor, as requested by the Investor, either: (A) a certificate or book-entry
statement representing such Initial Purchase Shares and Commitment Shares that
is free from all restrictive and other legends or (B) a number of shares of
Common Stock equal to the number of Initial Purchase Shares and Commitment
Shares represented by the certificate(s) or book-entry statement(s) so delivered
by the Investor as DWAC Shares. The Company shall take all actions to carry out
the intent and accomplish the purposes of the immediately preceding sentence,
including, without limitation, delivering all such legal opinions, consents,
certificates, resolutions and instructions to the Transfer Agent, and any
successor transfer agent of the Company, as may be requested from time to time
by the Investor or necessary or desirable to carry out the intent and accomplish
the purposes of the immediately preceding sentence. On the Commencement Date,
the Company shall issue to the Transfer Agent, and any subsequent transfer
agent, (i) irrevocable instructions in the form substantially similar to those
used by the Investor in substantially similar transactions (the “Commencement
Irrevocable Transfer Agent Instructions”) and (ii) the notice of effectiveness
of the Registration Statement in the form attached as an exhibit to the
Registration Rights Agreement (the “Notice of Effectiveness of Registration
Statement”), in each case to issue the Securities in accordance with the terms
of this Agreement and the Registration Rights Agreement. All Purchase Shares to
be issued from and after Commencement to or for the benefit of the Investor
pursuant to this Agreement shall be issued only as DWAC Shares. The Company
represents and warrants to the Investor that, while this Agreement is effective,
no instruction other than the Commencement Irrevocable Transfer Agent
Instructions and the Notice of Effectiveness of Registration Statement referred
to in this Section 6(b) will be given by the Company to the Transfer Agent with
respect to the Commitment Shares, or any of the Purchase Shares from and after
Commencement, and the Commitment Shares and the Purchase Shares covered by the
Registration Statement shall otherwise be freely transferable on the books and
records of the Company. The Company agrees that if the Company fails to fully
comply with the provisions of this Section 6(b) within five (5) Business Days of
the Investor providing the deliveries referred to above, the Company shall, at
the Investor’s written instruction, purchase such shares of Common Stock
containing the Restrictive Legend from the Investor at the greater of the (i)
Purchase Price or Accelerated Purchase Price paid for such shares of Common
Stock (as applicable) and (ii) the Closing Sale Price of the Common Stock on the
date of the Investor’s written instruction.
 
24

--------------------------------------------------------------------------------

7.
CONDITIONS TO THE COMPANY’S RIGHT TO COMMENCE

SALES OF SHARES OF COMMON STOCK.
 
The right of the Company hereunder to commence sales of the Purchase Shares
(other than the Initial Purchase Shares) on the Commencement Date is subject to
the satisfaction of each of the following conditions:
 
(a) The Investor shall have executed each of the Transaction Documents and
delivered the same to the Company;
 
(b) The Registration Statement covering the resale of the Registrable Securities
as set forth in Section 5(a) shall have been declared effective under the
Securities Act by the SEC and no stop order with respect to the Registration
Statement shall be pending or threatened by the SEC;
 
(c) All Securities to be issued by the Company to the Investor under the
Transaction Documents shall have been approved for listing on the Principal
Market in accordance with the applicable rules and regulations of the Principal
Market, subject only to official notice of issuance; and
 
(d) The representations and warranties of the Investor shall be true and correct
in all material respects as of the date hereof and as of the Commencement Date
as though made at that time.
 
8.
CONDITIONS TO THE INVESTOR’S OBLIGATION TO PURCHASE SHARES OF COMMON STOCK.

The obligation of the Investor to buy Purchase Shares (other than the Initial
Purchase Shares) under this Agreement is subject to the satisfaction of each of
the following conditions on or prior to the Commencement Date and, once such
conditions have been initially satisfied, there shall not be any ongoing
obligation to satisfy such conditions after the Commencement has occurred:
 
(a) The Company shall have executed each of the Transaction Documents and
delivered the same to the Investor;
 
(b) The Company shall have issued or caused to be issued to the Investor (i) one
or more certificates or book-entry statements representing the Initial Purchase
Shares and the Commitment Shares free from all restrictive and other legends or
(ii) a number of shares of Common Stock equal to the number of Initial Purchase
Shares and Commitment Shares as DWAC Shares, in each case in accordance with
Section 6(b);
 
(c) The Common Stock shall be listed or quoted on the Principal Market, trading
in the Common Stock shall not have been within the last 365 days suspended by
the SEC or the Principal Market, and all Securities to be issued by the Company
to the Investor pursuant to this Agreement shall have been approved for listing
or quotation on the Principal Market in accordance with the applicable rules and
regulations of the Principal Market, subject only to official notice of
issuance;
 
(d) The Investor shall have received the opinion letter and the negative
assurances letter of the Company’s legal counsel dated as of the Commencement
Date substantially in the form of Exhibit A attached hereto;
 
25

--------------------------------------------------------------------------------

(e) The representations and warranties of the Company shall be true and correct
in all material respects (except to the extent that any of such representations
and warranties is already qualified as to materiality in Section 4 above, in
which case, such representations and warranties shall be true and correct
without further qualification) as of the date hereof and as of the Commencement
Date as though made at that time (except for representations and warranties that
speak as of a specific date, which shall be true and correct as of such date)
and the Company shall have performed, satisfied and complied with the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Company at or prior to the Commencement Date.
The Investor shall have received a certificate, executed by the CEO, President
or CFO of the Company, dated as of the Commencement Date, to the foregoing
effect in the form attached hereto as Exhibit B;
 
(f) The Board of Directors of the Company shall have adopted the Signing
Resolutions, which shall be in full force and effect without any amendment or
supplement thereto as of the Commencement Date;
 
(g) As of the Commencement Date, the Company shall have reserved out of its
authorized and unissued Common Stock, (i) solely for the purpose of effecting
purchases of Purchase Shares hereunder, 16,058,247 shares of Common Stock;
 
(h) The Commencement Irrevocable Transfer Agent Instructions and the Notice of
Effectiveness of Registration Statement each shall have been delivered to and
acknowledged in writing by the Company and the Company’s Transfer Agent (or any
successor transfer agent);
 
(i) The Company shall have delivered to the Investor a certificate evidencing
the incorporation and good standing of the Company in the State of Delaware
issued by the Secretary of State of the State of Delaware and (ii) a certificate
or its equivalent evidencing the good standing of the Company as a foreign
corporation in the State of Arizona, issued by the Secretary of State of the
State of Arizona, and in any other jurisdiction where the Company is duly
qualified to conduct business, in each case,  as of a date within ten (10)
Business Days of the Commencement Date;
 
(j) The Company shall have delivered to the Investor a certified copy of the
Certificate of Incorporation as certified by the Secretary of State of the State
of Delaware within ten (10) Business Days of the Commencement Date;
 
(k) The Company shall have delivered to the Investor a secretary’s certificate
executed by the Secretary of the Company, dated as of the Commencement Date, in
the form attached hereto as Exhibit D;
 
(l) The Registration Statement covering the resale of the Registrable Securities
as set forth in Section 5(a), or an additional registration statement covering
such additional Purchase Shares as the Company may elect to sell to the Investor
pursuant to this Agreement, shall have been declared effective under the
Securities Act by the SEC and no stop order with respect to the Registration
Statement shall be pending or threatened by the SEC. The Company shall have
prepared and filed with the SEC, not later than one (1) Business Day after the
effective date of the Registration Statement, a final and complete prospectus
(the preliminary form of which shall be included in the Registration Statement)
and shall have delivered to the Investor a true and complete copy thereof. Such
prospectus shall be current and available for the resale by the Investor of all
of the Securities covered thereby. The Current Report shall have been filed with
the SEC, as required pursuant to Section 5(a). All reports, schedules,
registrations, forms, statements, information and other documents required to
have been filed by the Company with the SEC at or prior to the Commencement Date
pursuant to the reporting requirements of the Exchange Act shall have been filed
with the SEC within the applicable time periods prescribed for such filings
under the Exchange Act;
26

--------------------------------------------------------------------------------

 (m) No Event of Default has occurred, or any event which, after notice and/or
lapse of time, would become an Event of Default has occurred;
 
(n) All federal, state and local governmental laws, rules and regulations
applicable to the transactions contemplated by the Transaction Documents and
necessary for the execution, delivery and performance of the Transaction
Documents and the consummation of the transactions contemplated thereby in
accordance with the terms thereof shall have been complied with, and all
consents, Authorizations and orders of, and all filings and registrations with,
all federal, state and local courts or governmental agencies and all federal,
state and local regulatory or self-regulatory agencies necessary for the
execution, delivery and performance of the Transaction Documents and the
consummation of the transactions contemplated thereby in accordance with the
terms thereof shall have been obtained or made, including, without limitation,
in each case those required under the Securities Act, the Exchange Act,
applicable state securities or “Blue Sky” laws or applicable rules and
regulations of the Principal Market, or otherwise required by the SEC, the
Principal Market or any state securities regulators;
 
(o) No statute, regulation, order, decree, writ, ruling or injunction shall have
been enacted, entered, promulgated, threatened or endorsed by any federal,
state, local or foreign court or Governmental Authority of competent
jurisdiction which prohibits the consummation of or which would materially
modify or delay any of the transactions contemplated by the Transaction
Documents; and
 
(p) No action, suit or proceeding before any federal, state, local or foreign
arbitrator or any court or Governmental Authority of competent jurisdiction
shall have been commenced or threatened, and no inquiry or investigation by any
federal, state, local or foreign Governmental Authority of competent
jurisdiction shall have been commenced or threatened, against the Company, or
any of the officers, directors or affiliates of the Company, seeking to
restrain, prevent or change the transactions contemplated by the Transaction
Documents, or seeking material damages in connection with such transactions; and
 
(q) The Company shall have provided the Investor with the information requested
by the Investor in connection with its due diligence requests in accordance with
the terms of Section 5(f) hereof.
 
9.
INDEMNIFICATION.

In consideration of the Investor’s execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company’s other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Investor and all of its
affiliates, stockholders, officers, directors, members, managers, employees and
direct or indirect investors and any of the foregoing Person’s agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys' fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of or relating to: (a)
any misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(c) any cause of action, suit or claim brought or made against such Indemnitee
and arising out of or resulting from the execution, delivery, performance or
enforcement of the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (d) any violation of the Securities
Act, the Exchange Act, state securities or “Blue Sky” laws, or the rules and
regulations of the Principal Market in connection with the transactions
contemplated by the Transaction Documents by the Company or any of its
Subsidiaries, affiliates, officers, directors or employees, (e) any untrue
statement or alleged untrue statement of a material fact contained, or
incorporated by reference, in the Registration Statement or any amendment
thereto or any omission or alleged omission to state therein, or in any document
incorporated by reference therein, a material fact required to be stated therein
or necessary to make the statements therein not misleading, or (f) any untrue
statement or alleged untrue statement of a material fact contained, or
incorporated by reference, in the Registration Statement, or any omission or
alleged omission to state therein, or in any document incorporated by reference
therein, a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided, however, that (I) the indemnity contained in clause
(c) of this Section 9 shall not apply to any Indemnified Liabilities which
directly and primarily result from the fraud, gross negligence or willful
misconduct of an Indemnitee, (II) the indemnity contained in clauses (d), (e)
and (f) of this Section 9 shall not apply to any Indemnified Liabilities to the
extent, but only to the extent, arising out of or based upon any untrue
statement or alleged untrue statement or omission or alleged omission made in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of the Investor expressly for use in any Registration
Statement and (III) the indemnity in this Section 9 shall not apply to amounts
paid in settlement of any claim if such settlement is effected without the prior
written consent of the Company, which consent shall not be unreasonably
withheld, conditioned or delayed. To the extent that the foregoing undertaking
by the Company may be unenforceable for any reason, the Company shall make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law, provided that no seller
of Securities guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
seller of Securities who was not guilty of fraudulent misrepresentation. Payment
under this indemnification shall be made within thirty (30) days from the date
the Indemnitee makes written request for it. A certificate containing reasonable
detail as to the amount of such indemnification submitted to the Company by the
Indemnitee shall be conclusive evidence, absent manifest error, of the amount
due from the Company to the Indemnitee. If any action shall be brought against
any Indemnitee in respect of which indemnity may be sought pursuant to this
Agreement, such Indemnitee shall promptly notify the Company in writing, and the
Company shall have the right to assume the defense thereof with counsel of its
own choosing reasonably acceptable to the Indemnitee. Any Indemnitee shall have
the right to employ separate counsel in any such action and participate in the
defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Indemnitee, except to the extent that (i) the employment thereof
has been specifically authorized by the Company in writing, (ii) the Company has
failed after a reasonable period of time to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of such
separate counsel, a material conflict on any material issue between the position
of the Company and the position of such Indemnitee, in which case the Company
shall be responsible for the reasonable fees and expenses of no more than one
such separate counsel.
27

--------------------------------------------------------------------------------



10.
EVENTS OF DEFAULT.

An “Event of Default” shall be deemed to have occurred at any time as any of the
following events occurs:
 
(a) the effectiveness of a registration statement registering the resale of the
Securities lapses for any reason (including, without limitation, the issuance of
a stop order or similar order) or such registration statement (or the prospectus
forming a part thereof) is unavailable to the Investor for resale of any or all
of the Securities to be issued to the Investor under the Transaction Documents,
and such lapse or unavailability continues for a period of ten (10) consecutive
Business Days or for more than an aggregate of thirty (30) Business Days in any
365-day period, but excluding a lapse or unavailability where (i) the Company
terminates a registration statement after the Investor has confirmed in writing
that all of the Securities covered thereby have been resold or (ii) the Company
supersedes one registration statement with another registration statement,
including (without limitation) by terminating a prior registration statement
when it is effectively replaced with a new registration statement covering
Securities (provided in the case of this clause (ii) that all of the Securities
covered by the superseded (or terminated) registration statement that have not
theretofore been resold are included in the superseding (or new) registration
statement);
28

--------------------------------------------------------------------------------

 (b) the suspension of the Common Stock from trading on the Principal Market for
a period of one (1) Business Day, provided that the Company may not direct the
Investor to purchase any shares of Common Stock during any such suspension;
 
(c) the delisting of the Common Stock from the OTCQB operated by the OTC Markets
Group, Inc., provided, however, that the Common Stock is not immediately
thereafter trading on the New York Stock Exchange, The NASDAQ Capital Market,
The NASDAQ Global Market, The NASDAQ Global Select Market, the NYSE MKT, the
NYSE Arca, the OTC Bulletin Board or the OTCQX operated by the OTC Markets
Group, Inc. (or nationally recognized successor to any of the foregoing);
 
(d) the failure for any reason by the Transfer Agent to issue Purchase Shares to
the Investor within three (3) Business Days after the applicable Purchase Date,
Accelerated Purchase Date or Additional Accelerated Purchase Date (as
applicable) on which the Investor is entitled to receive such Purchase Shares;
 
(e) the Company breaches any representation, warranty, covenant or other term or
condition under any Transaction Document if such breach has or could have a
Material Adverse Effect and except, in the case of a breach of a covenant which
is reasonably curable, only if such breach continues for a period of at least
five (5) Business Days;
 
(f) if any Person commences a proceeding against the Company pursuant to or
within the meaning of any Bankruptcy Law;
 
(g) if the Company is at any time insolvent, or, pursuant to or within the
meaning of any Bankruptcy Law, (i) commences a voluntary case, (ii) consents to
the entry of an order for relief against it in an involuntary case, (iii)
consents to the appointment of a Custodian of it or for all or substantially all
of its property, or (iv) makes a general assignment for the benefit of its
creditors or is generally unable to pay its debts as the same become due;
 
(h) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (i) is for relief against the Company in an involuntary
case, (ii) appoints a Custodian of the Company or for all or substantially all
of its property, or (iii) orders the liquidation of the Company or any
Subsidiary; or
 
(i) if at any time the Company is not eligible to transfer its Common Stock
electronically as DWAC Shares.
 
In addition to any other rights and remedies under applicable law and this
Agreement, so long as an Event of Default has occurred and is continuing, or if
any event which, after notice and/or lapse of time, would become an Event of
Default, has occurred and is continuing, the Company shall not deliver to the
Investor any Regular Purchase Notice or Accelerated Purchase Notice.
29

--------------------------------------------------------------------------------

 
11.
TERMINATION

This Agreement may be terminated only as follows:
 
(a) If pursuant to or within the meaning of any Bankruptcy Law, the Company
commences a voluntary case or any Person commences a proceeding against the
Company, a Custodian is appointed for the Company or for all or substantially
all of its property, or the Company makes a general assignment for the benefit
of its creditors (any of which would be an Event of Default as described in
Sections 10(g), 10(h) and 10(i) hereof), this Agreement shall automatically
terminate without any liability or payment to the Company (except as set forth
below) without further action or notice by any Person.
 
(b) In the event that the Commencement shall not have occurred on or before
April 30, 2020, due to the failure to satisfy the conditions set forth in
Sections 7 and 8 above with respect to the Commencement, either the Company or
the Investor shall have the option to terminate this Agreement at the close of
business on such date or thereafter without liability of any party to any other
party (except as set forth below); provided, however, that the right to
terminate this Agreement under this Section 11(b) shall not be available to any
party if such party is then in breach of any covenant or agreement contained in
this Agreement or any representation or warranty of such party contained in this
Agreement fails to be true and correct such that the conditions set forth in
Section 7(d) or Section 8(e), as applicable, could not then be satisfied.
 
(c) At any time after the Commencement Date, the Company shall have the option
to terminate this Agreement for any reason or for no reason by delivering notice
(a “Company Termination Notice”) to the Investor electing to terminate this
Agreement without any liability whatsoever of any party to any other party under
this Agreement (except as set forth below). The Company Termination Notice shall
not be effective until one (1) Business Day after it has been received by the
Investor.
 
(d) This Agreement shall automatically terminate on the date that the Company
sells and the Investor purchases the full Available Amount as provided herein,
without any action or notice on the part of any party and without any liability
whatsoever of any party to any other party under this Agreement (except as set
forth below).
 
(e) If, for any reason or for no reason, the full Available Amount has not been
purchased in accordance with Section 2 of this Agreement by the Maturity Date,
this Agreement shall automatically terminate on the Maturity Date, without any
action or notice on the part of any party and without any liability whatsoever
of any party to any other party under this Agreement (except as set forth
below).
 
Except as set forth in Sections 11(a) (in respect of an Event of Default under
Sections 10(g), 10(h) and 10(i)), 11(d) and 11(e), any termination of this
Agreement pursuant to this Section 11 shall be effected by written notice from
the Company to the Investor, or the Investor to the Company, as the case may be,
setting forth the basis for the termination hereof. The representations and
warranties and covenants of the Company and the Investor contained in Sections
3, 4, 5, and 6 hereof, the indemnification provisions set forth in Section 9
hereof and the agreements and covenants set forth in Sections 10, 11 and 12
shall survive the Commencement and any termination of this Agreement. No
termination of this Agreement shall (i) affect the Company’s or the Investor’s
rights or obligations under (A) this Agreement with respect to pending Regular
Purchases, Accelerated Purchases, and Additional Accelerated Purchases and the
Company and the Investor shall complete their respective obligations with
respect to any pending Regular Purchases, Accelerated Purchases and
Additional Accelerated Purchases under this Agreement and (B) the Registration
Rights Agreement, which shall survive any such termination, or (ii) be deemed to
release the Company or the Investor from any liability for intentional
misrepresentation or willful breach of any of the Transaction Documents.
30

--------------------------------------------------------------------------------

 
12.
MISCELLANEOUS.

(a) Governing Law; Jurisdiction; Jury Trial. The corporate laws of the State of
Delaware shall govern all issues concerning the relative rights of the Company
and its stockholders. All other questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the other Transaction
Documents shall be governed by the internal laws of the State of Illinois,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of Illinois or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of
Illinois. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the State of Illinois, County of Cook,
for the adjudication of any dispute hereunder or under the other Transaction
Documents or in connection herewith or therewith, or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature or signature
delivered by e-mail in a “.pdf” format data file shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original signature.
 
(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
(e) Entire Agreement. The Transaction Documents supersede all other prior oral
or written agreements between the Investor, the Company, their affiliates and
Persons acting on their behalf with respect to the subject matter thereof, and
this Agreement, the other Transaction Documents and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Investor makes any representation,
warranty, covenant or undertaking with respect to such matters. The Company
acknowledges and agrees that is has not relied on, in any manner whatsoever, any
representations or statements, written or oral, other than as expressly set
forth in the Transaction Documents.
31

--------------------------------------------------------------------------------

 (f) Notices. Any notices, consents or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt when delivered
personally; (ii) upon receipt when sent by facsimile or email (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses for such
communications shall be:
 
If to the Company:
 
Alpine 4 Technologies Ltd.
 
2525 E Arizona Biltmore Circle, Suite 237
 
Phoenix, AZ
 
Phone:
480-259-9100
E-mail:
kwilson@alpine4.com
Attention:
Kent B. Wilson
   
With a copy to (which shall not constitute notice or service of process):
     
Kirton McConkie, P.C.
 
50 East South Temple Street, Suite 400
 
Salt Lake City, UT 84117
 
Tel:
801-328-3600
E-mail:
plloyd@kmclaw.com
Attention:
C. Parkinson Lloyd, Esq.
   
If to the Investor:
 
Lincoln Park Capital Fund, LLC
 
440 North Wells, Suite 410
 
Chicago, IL 60654
 
Telephone:
312.822.9300
Facsimile:
312.822.9301
E-mail:
jscheinfeld@lpcfunds.com/jcope@lpcfunds.com
Attention:
Josh Scheinfeld/Jonathan Cope
   
With a copy to (which shall not constitute notice or service of process):
     
K&L Gates, LLP
 
200 S. Biscayne Blvd., Ste. 3900
 
Miami, Florida 33131
 
Telephone:
305.539.3306
Facsimile:
305.358.7095
E-mail:
clayton.parker@klgates.com
Attention:
Clayton E. Parker, Esq.



32

--------------------------------------------------------------------------------

If to the Transfer Agent:
     
VStock Transfer, LLC
 
18 Lafayette Place
 
Woodmere, New York 11598
 
Phone:

(212) 828-8436
Mobile:
(516) 317-3912
Facsimile:
(646) 536-3179

Attention:
Yoel Goldfeder, Esq., Chief Executive Officer



or at such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine or email account containing the
time, date, and recipient facsimile number or email address, as applicable, and
an image of the first page of such transmission or (C) provided by a nationally
recognized overnight delivery service, shall be rebuttable evidence of personal
service, receipt by facsimile or receipt from a nationally recognized overnight
delivery service in accordance with clause (i), (ii) or (iii) above,
respectively.
 
(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investor, including by merger or
consolidation. The Investor may not assign its rights or obligations under this
Agreement.
 
(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and,
except as set forth in Section 9, is not for the benefit of, nor may any
provision hereof be enforced by, any other Person.
 
(i) Publicity. The Company shall afford the Investor and its counsel with the
opportunity to review and comment upon, shall consult with the Investor and its
counsel on the form and substance of, and shall give due consideration to all
such comments from the Investor or its counsel on, any press release, SEC filing
or any other public disclosure by or on behalf of the Company relating to the
Investor, its purchases hereunder or any aspect of the Transaction Documents or
the transactions contemplated thereby, not less than 24 hours prior to the
issuance, filing or public disclosure thereof. The Investor must be provided
with a final version of any such press release, SEC filing or other public
disclosure at least 24 hours prior to any release, filing or use by the Company
thereof. The Company agrees and acknowledges that its failure to fully comply
with this provision constitutes a Material Adverse Effect.
 
(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to consummate and make effective, as soon
as reasonably possible, the Commencement, and to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
(k) No Financial Advisor, Placement Agent, Broker or Finder. The Company
represents and warrants to the Investor that, except as disclosed in Schedule
4(w), it has not engaged any financial advisor, placement agent, broker or
finder in connection with the transactions contemplated hereby. The Investor
represents and warrants to the Company that it has not engaged any financial
advisor, placement agent, broker or finder in connection with the transactions
contemplated hereby. The Company shall be responsible for the payment of any
fees or commissions, if any, of any financial advisor, placement agent, broker
or finder relating to or arising out of the transactions contemplated hereby.
The Company shall pay, and hold the Investor harmless against, any liability,
loss or expense (including, without limitation, attorneys’ fees and out of
pocket expenses) arising in connection with any such claim.
33

--------------------------------------------------------------------------------

 (l) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
(m) Remedies, Other Obligations, Breaches and Injunctive Relief. The Investor’s
remedies provided in this Agreement, including, without limitation, the
Investor’s remedies provided in Section 9, shall be cumulative and in addition
to all other remedies available to the Investor under this Agreement, at law or
in equity (including a decree of specific performance and/or other injunctive
relief), no remedy of the Investor contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit the Investor’s right to pursue actual damages for any failure by the
Company to comply with the terms of this Agreement. The Company acknowledges
that a breach by it of its obligations hereunder will cause irreparable harm to
the Investor and that the remedy at law for any such breach may be inadequate.
The Company therefore agrees that, in the event of any such breach or threatened
breach, the Investor shall be entitled, in addition to all other available
remedies, to an injunction restraining any breach, without the necessity of
showing economic loss and without any bond or other security being required.
 
(n) Enforcement Costs. If: (i) this Agreement is placed by the Investor in the
hands of an attorney for enforcement or is enforced by the Investor through any
legal proceeding; (ii) an attorney is retained to represent the Investor in any
bankruptcy, reorganization, receivership or other proceedings affecting
creditors’ rights and involving a claim under this Agreement; or (iii) an
attorney is retained to represent the Investor in any other proceedings
whatsoever in connection with this Agreement, then the Company shall pay to the
Investor, as incurred by the Investor, all reasonable costs and expenses
including attorneys’ fees incurred in connection therewith, in addition to all
other amounts due hereunder.
 
(o) Amendment and Waiver; Failure or Indulgence Not Waiver. No provision of this
Agreement may be amended or waived by the parties from and after the date that
is one (1) Business Day immediately preceding the filing of the Registration
Statement with the SEC. Subject to the immediately preceding sentence, (i) no
provision of this Agreement may be amended other than by a written instrument
signed by both parties hereto and (ii) no provision of this Agreement may be
waived other than in a written instrument signed by the party against whom
enforcement of such waiver is sought. No failure or delay in the exercise of any
power, right or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other right, power or privilege.
 
** Signature Page Follows **
34

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Investor and the Company have caused this Purchase
Agreement to be duly executed effective as of the date first written above.



         
THE COMPANY:
     
ALPINE 4 TECHNOLOGIES LTD.
         
By: /s/ Kent B. Wilson

 
Name: Kent B. Wilson
 
Title: CEO/President
         
INVESTOR:
     
LINCOLN PARK CAPITAL FUND, LLC
 
BY: LINCOLN PARK CAPITAL, LLC
 
BY: ROCKLEDGE CAPITAL CORPORATION
         
By:/s/ Josh Scheinfeld

 
Name: Josh Scheinfeld
 
Title: President



35

--------------------------------------------------------------------------------


SCHEDULES
   
Schedule 4(c)
Capitalization
Schedule 4(w)
Brokerage or Finder’s Fees
   
EXHIBITS
   
Exhibit A
Form of Company Counsel Opinion
Exhibit B
Form of Officer’s Certificate
Exhibit C
Form of Resolutions of Board of Directors of the Company
Exhibit D
Form of Secretary’s Certificate
Exhibit E
Form of Letter to Transfer Agent



36

--------------------------------------------------------------------------------



DISCLOSURE SCHEDULES




Schedule 4(c) – Capitalization


As of January 2, 2020, there were 125,000,000 shares of Class A common stock,
$0.0001 par value, authorized, 99,870,161 of which were outstanding; 10,000,000
shares of Class B common stock, $0.0001 par value, authorized, 8,423,058  of
which were outstanding; 15,000,000 shares of Class C common stock, $0.0001 par
value, authorized, 9,955,201 of which were outstanding; and there were
10,000,000 shares of preferred stock, $0.0001 par value, authorized, 100 shares
of which were designated as Series B Convertible Preferred Stock, 5 of which
were outstanding.


Schedule 4(w) – Brokerage or Finder’s Fees


A.G.P./Alliance Global Partners is acting as sole placement agent for the
offering and will receive ten percent (10%) of the gross proceeds.
37

--------------------------------------------------------------------------------

 EXHIBIT A
 
FORM OF COMPANY COUNSEL OPINION
 
Capitalized terms used herein but not defined herein, have the meaning set forth
in the Purchase Agreement.  Based on the foregoing, and subject to the
assumptions and qualifications set forth herein, we are of the opinion that:
 
1. The Company is a corporation existing and in good standing under the laws of
the State of Delaware.
 
2. The Company has the corporate power to execute and deliver, and perform its
obligations under, each Transaction Document to which it is a party.  To our
knowledge, the Company has the corporate power to conduct its business as it is
now conducted, and to own and use the properties owned and used by it.
 
3. The execution, delivery and performance by the Company of the Transaction
Documents to which it is a party have been duly authorized by all necessary
corporate action on the part of the Company.  The execution and delivery of the
Transaction Documents by the Company, the performance of the obligations of the
Company thereunder and the consummation by it of the transactions contemplated
therein have been duly authorized and approved by the Company's Board of
Directors and no further consent, approval or authorization of the Company, its
Board of Directors or its stockholders is required.  The Transaction Documents
to which the Company is a party have been duly executed and delivered by the
Company and are the valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting creditor’s rights and remedies.
 
4. The execution, delivery and performance by the Company of the Transaction
Documents, the consummation by the Company of the transactions contemplated
thereby including the offering, sale and issuance of the Commitment Shares and
the Purchase Shares in accordance with the terms and conditions of the Purchase
Agreement, and fulfillment and compliance with terms of the Transaction
Documents, does not and shall not: (i) conflict with, constitute a breach of or
default (or an event which, with the giving of notice or lapse of time or both,
constitutes or could constitute a breach or a default), under (a) the
Certificate of Incorporation or the Bylaws of the Company, (b) to our knowledge,
any material agreement, note, lease, mortgage, deed or other material instrument
to which the Company is a party or by which the Company or any of its assets are
bound (“Material Agreements”), (ii) result in any violation of any statute, law,
rule or regulation applicable to the Company, or (iii) to our knowledge, violate
any order, writ, injunction or decree applicable to the Company or any of its
subsidiaries.
 
5. The issuance of the Purchase Shares and the Commitment Shares pursuant to the
terms and conditions of the Transaction Documents has been duly authorized by
all necessary corporate action on the part of the Company.  The Commitment
Shares are validly issued, fully paid and non-assessable, and to our knowledge,
free of all taxes, liens, charges, restrictions, rights of first refusal and
preemptive rights. The Initial Purchase Shares are validly issued, fully paid
and non-assessable, and to our knowledge, free of all taxes, liens, charges,
restrictions, rights of first refusal and preemptive rights. 16,058,247 shares
of Common Stock have been properly reserved for issuance as Purchase Shares
under the Purchase Agreement. When issued and paid for in accordance with the
Purchase Agreement, the Purchase Shares shall be validly issued, fully paid and
non-assessable, and to our knowledge, free of all taxes, liens, charges,
restrictions, rights of first refusal and preemptive rights.  To our knowledge,
the execution and delivery of the Registration Rights Agreement do not, and the
performance by the Company of its obligations thereunder shall not, give rise to
any rights of any other Person for the registration under the Securities Act of
any shares of Common Stock or other securities of the Company which have not
been waived.
38

--------------------------------------------------------------------------------

 6. As of the date hereof, the authorized capital stock of the Company consists
of __,___,___ shares of common stock, $0.0001 par value per share, and shares of
preferred stock, $0.0001 par value per share of which to our knowledge
__________ and shares, respectively, are issued and outstanding.
 
7. Assuming the accuracy of the representations and your compliance with the
covenants made by you in the Transaction Documents, the offering, sale and
issuance of the Commitment Shares and the Purchase Shares to you pursuant to the
Transaction Documents is exempt from registration under the Securities Act.
 
8. Other than that which has been obtained and completed prior to the date
hereof, no authorization, approval, consent, filing or other order of any
federal or state governmental body, regulatory agency, or stock exchange or
market, or any court, or, to our knowledge any third party is required to be
obtained by the Company to enter into and perform its obligations under the
Transaction Documents or for the Company to issue and sell the Commitment Shares
and the Purchase Shares as contemplated by the Transaction Documents.
 
9. The Common Stock is registered pursuant to Section 12(g) of the Exchange
Act.  To our knowledge, since one year preceding the date of the Purchase
Agreement, the Company has been in compliance with the reporting requirements of
the Exchange Act applicable to it.  To our knowledge, since one year preceding
the date of the Purchase Agreement, the Company has not received any written
notice from any Person stating that the Company has not been in compliance with
any of the rules and regulations (including the requirements for continued
listing) of the Principal Market.
 
10. The Company is not, and after giving effect to the issuance of the
Commitment Shares and the Purchase Shares and the application of the proceeds as
described in the Registration Statement, will not be, an “investment company,”
as that term is defined in the Investment Company Act of 1940, as amended.
 
11. Except as described in the Registration Statement, none of the Material
Agreements grants to any person the right to require the Company to file a
registration statement under the Securities Act with respect to any securities
of the Company owned or to be owned by such person or to require the Company to
include such securities in the securities registered pursuant to the
Registration Statement or in any securities being registered pursuant to any
other registration statement filed by the Company under the Securities Act.
 
[THE FOLLOWING MAY BE MADE IN A SEPARATE NEGATIVE ASSURANCES LETTER]
 
As counsel to the Company, we reviewed the Registration Statement and the
Prospectus, and participated in discussions with your representatives and those
of the Company, at which the contents of the Registration Statement and the
Prospectus were discussed.  Between the date of the Transaction Documents and
the time of the delivery of this letter, we participated in further discussions
with your representatives and those of the Company, and we reviewed certain
certificates of officers of the Company and public officials delivered to you
today.
 
The purpose of our engagement was not to establish or to confirm factual matters
set forth in the Registration Statement and the Prospectus, and we have not
undertaken any obligation to verify independently any of the factual matters set
forth in the Registration Statement and the Prospectus.  Moreover, many of the
determinations required to be made in the preparation of the Registration
Statement and the Prospectus involve matters of a non-legal nature.
39

--------------------------------------------------------------------------------

 Subject to the foregoing, we confirm to you that, on the basis of the
information that we gained in the course of performing the services referred to
above, nothing came to our attention that caused us to believe that:  (a) the
Registration Statement, as of its effective date, contained an untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, or (b) the
Prospectus, as of its date and as of the date and time of delivery of this
letter, contained or contains any untrue statement of a material fact or omitted
or omits to state any material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading; provided,
however, that we do not assume any responsibility for the accuracy, completeness
or fairness of the statements contained in the Registration Statement or the
Prospectus, and we do not express any belief as to the financial statements and
related notes, financial statement schedules or financial statistics or other
financial or accounting data and information contained in or omitted from the
Registration Statement or the Prospectus.
 
We inform you that the Registration Statement became effective under the
Securities Act on _______, 2020 and that no stop order suspending the
effectiveness of the Registration Statement has been issued under the Securities
Act.
 
We are not representing the Company in any pending litigation in which it is a
named defendant that challenges the validity or enforceability of, or seeks to
enjoin the performance of, the Transaction Documents.
 
Further, we confirm to you that the Registration Statement, as of its effective
date, and the Prospectus, as of its date, appeared to us on their face to
respond in all material respects to the requirements of Form S-1, except that
the foregoing statement does not address any requirement relating to financial
statements, notes or schedules and financial and accounting data or information
contained in or omitted from the Registration Statement or the Prospectus.
40

--------------------------------------------------------------------------------

 
EXHIBIT B
 
FORM OF OFFICER’S CERTIFICATE
 
This Officer’s Certificate (“Certificate”) is being delivered pursuant to
Section 8(e) of that certain Purchase Agreement dated as of January 16, 2020,
(“Purchase Agreement”), by and between ALPINE 4 TECHNOLOGIES LTD., a Delaware
corporation (the “Company”), and LINCOLN PARK CAPITAL FUND, LLC (the
“Investor”).  Terms used herein and not otherwise defined shall have the
meanings ascribed to them in the Purchase Agreement.
 
The undersigned, ___________, ______________ of the Company, hereby certifies as
follows:
 
1. I am the _____________ of the Company and make the statements contained in
this Certificate;
 
2. The representations and warranties of the Company are true and correct in all
material respects (except to the extent that any of such representations and
warranties is already qualified as to materiality in Section 4 of the Purchase
Agreement, in which case, such representations and warranties are true and
correct without further qualification) as of the date when made and as of the
Commencement Date as though made at that time (except for representations and
warranties that speak as of a specific date, in which case such representations
and warranties are true and correct as of such date);
 
3. The Company has performed, satisfied and complied in all material respects
with covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by the Company at or prior to the
Commencement Date.
 
4. The Company has not taken any steps, and does not currently expect to take
any steps, to seek protection pursuant to any Bankruptcy Law nor does the
Company or any of its Subsidiaries have any knowledge or reason to believe that
its creditors intend to initiate involuntary bankruptcy or insolvency
proceedings.
 
IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
___________.
 
______________________
Name:
Title:
 
The undersigned as Secretary of ALPINE 4 TECHNOLOGIES LTD., a Delaware
corporation, hereby certifies that ___________ is the duly elected, appointed,
qualified and acting ________ of _________ and that the signature appearing
above is his genuine signature.
 
______________________
Secretary



41

--------------------------------------------------------------------------------

EXHIBIT C
 
FORM OF COMPANY RESOLUTIONS
 
FOR SIGNING PURCHASE AGREEMENT
 
UNANIMOUS WRITTEN CONSENT OF
 
ALPINE 4 TECHNOLOGIES LTD.
 
In accordance with the corporate laws of the state of Delaware, the undersigned,
being all of the directors of ALPINE 4 TECHNOLOGIES LTD., a Delaware corporation
(the “Corporation”) do hereby consent to and adopt the following resolutions as
the action of the Board of Directors for and on behalf of the Corporation and
hereby direct that this Consent be filed with the minutes of the proceedings of
the Board of Directors:
 
WHEREAS, there has been presented to the Board of Directors of the Corporation a
draft of the Purchase Agreement (the “Purchase Agreement”) by and between the
Corporation and Lincoln Park Capital Fund, LLC (“Lincoln Park”), providing for
the purchase by Lincoln Park of up to Ten Million Dollars ($10,000,000) of the
Corporation’s common stock, $0.0001 par value per share (the “Common Stock”);
and
 
WHEREAS, after careful consideration of the Purchase Agreement, the documents
incident thereto and other factors deemed relevant by the Board of Directors,
the Board of Directors has determined that it is advisable and in the best
interests of the Corporation to engage in the transactions contemplated by the
Purchase Agreement, including, but not limited to, the issuance of
2,275,086 shares of Common Stock to Lincoln Park as a commitment fee (the
“Commitment Shares”) and the sale of shares of Common Stock to Lincoln Park up
to the available amount under the Purchase Agreement (the "Purchase Shares"),
including $250,000 worth of Purchase Shares to be purchased by Lincoln Park upon
the execution of the Purchase Agreement (the “Initial Purchase Shares”).
 
Transaction Documents
 
NOW, THEREFORE, BE IT RESOLVED, that the transactions described in the Purchase
Agreement are hereby approved and [____________] and [____________] (the
“Authorized Officers”) are severally authorized to execute and deliver the
Purchase Agreement, and any other agreements or documents contemplated thereby
including, without limitation, a registration rights agreement (the
“Registration Rights Agreement”) providing for the registration of the shares of
the Company’s Common Stock issuable in respect of the Purchase Agreement on
behalf of the Corporation, with such amendments, changes, additions and
deletions as the Authorized Officers may deem to be appropriate and approve on
behalf of, the Corporation, such approval to be conclusively evidenced by the
signature of an Authorized Officer thereon; and
 
FURTHER RESOLVED, that the terms and provisions of the Registration Rights
Agreement by and among the Corporation and Lincoln Park are hereby approved and
the Authorized Officers are authorized to execute and deliver the Registration
Rights Agreement (pursuant to the terms of the Purchase Agreement), with such
amendments, changes, additions and deletions as the Authorized Officer may deem
appropriate and approve on behalf of, the Corporation, such approval to be
conclusively evidenced by the signature of an Authorized Officer thereon; and
42

--------------------------------------------------------------------------------

 
FURTHER RESOLVED, that the terms and provisions of the forms of Commencement
Irrevocable Transfer Agent Instructions and Notice of Effectiveness of
Registration Statement (collectively, the “Instructions”) are hereby approved
and the Authorized Officers are authorized to execute and deliver the
Instructions on behalf of the Company in accordance with the Purchase Agreement,
with such amendments, changes, additions and deletions as the Authorized
Officers may deem appropriate and approve on behalf of, the Corporation, such
approval to be conclusively evidenced by the signature of an Authorized Officer
thereon; and
 
Execution of Purchase Agreement
 
FURTHER RESOLVED, that the Corporation be and it hereby is authorized to execute
the Purchase Agreement providing for the purchase of up to Ten Million Dollars
($10,000,000) of the Corporation’s common stock; and
 
Issuance of Common Stock
 
FURTHER RESOLVED, that the Corporation is hereby authorized to issue to Lincoln
Park Capital Fund, LLC, 2,275,086 shares of Common Stock as Commitment Shares
and that upon issuance of the Commitment Shares pursuant to the Purchase
Agreement the Commitment Shares shall be duly authorized, validly issued, fully
paid and nonassessable with no personal liability attaching to the ownership
thereof; and
 
FURTHER RESOLVED, that the Corporation is hereby authorized to issue to Lincoln
Park Capital Fund, LLC, 1,666,666 shares of Common Stock as Initial Purchase
Shares and that upon issuance of the Commitment Shares pursuant to the Purchase
Agreement the Commitment Shares shall be duly authorized, validly issued, fully
paid and nonassessable with no personal liability attaching to the ownership
thereof; and
 
FURTHER RESOLVED, that the Corporation is hereby authorized to issue shares of
Common Stock upon the purchase of Purchase Shares up to the Available Amount
under the Purchase Agreement in accordance with the terms of the Purchase
Agreement and that, upon issuance of the Purchase Shares pursuant to the
Purchase Agreement, the Purchase Shares will be duly authorized, validly issued,
fully paid and nonassessable with no personal liability attaching to the
ownership thereof; and
 
FURTHER RESOLVED, that the Corporation shall initially reserve 16,058,247 shares
of Common Stock for issuance as Purchase Shares under the Purchase Agreement,
and the Corporation shall adjust such reserve from time to time as shall be
necessary, proper or desirable to carry into effect the purpose, obligations
under, and intent of the Purchase Agreement.
 
Approval of Actions
 
FURTHER RESOLVED, that, without limiting the foregoing, the Authorized Officers
are, and each of them hereby is, authorized and directed to proceed on behalf of
the Corporation and to take all such steps as deemed necessary or appropriate,
with the advice and assistance of counsel, to cause the Corporation to
consummate the agreements referred to herein and to perform its obligations
under such agreements; and
 
FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized, empowered and directed on behalf of and in the name of the
Corporation, to take or cause to be taken all such further actions and to
execute and deliver or cause to be executed and delivered all such further
agreements, amendments, documents, certificates, reports, schedules,
applications, notices, letters and undertakings and to incur and pay all such
fees and expenses as in their judgment shall be necessary, proper or desirable
to carry into effect the purpose and intent of any and all of the foregoing
resolutions, and that all actions heretofore taken by any officer or director of
the Corporation in connection with the transactions contemplated by the
agreements described herein are hereby approved, ratified and confirmed in all
respects.
43

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Board of Directors has executed and delivered this
Consent effective as of January 16, 2020.
 




By:______________________
[__________], Director






By:______________________
[__________], Director




By:______________________
[__________], Director






By:______________________
[__________], Director






By:______________________
[__________], Director






By:______________________
[__________], Director






By:______________________
[__________], Director




being all of the directors of ALPINE 4 TECHNOLOGIES LTD.
44

--------------------------------------------------------------------------------


EXHIBIT D
 
FORM OF SECRETARY’S CERTIFICATE
 
This Secretary’s Certificate (“Certificate”) is being delivered pursuant to
Section 8(k) of that certain Purchase Agreement dated as of January 16, 2020
(“Purchase Agreement”), by and between ALPINE 4 TECHNOLOGIES LTD., a Delaware
corporation (the “Company”) and LINCOLN PARK CAPITAL FUND, LLC (the “Investor”),
pursuant to which the Company may sell to the Investor up to Ten Million Dollars
($10,000,000) of the Company's Common Stock, $0.0001 par value per share (the
"Common Stock").  Terms used herein and not otherwise defined shall have the
meanings ascribed to them in the Purchase Agreement.
 
The undersigned, ____________, Secretary of the Company, hereby certifies as
follows:
 
1. I am the Secretary of the Company and make the statements contained in this
Secretary’s Certificate.
 
2. Attached hereto as Exhibit A and Exhibit B are true, correct and complete
copies of the Company’s Bylaws (“Bylaws”) and Certificate of Incorporation
(“Charter”), in each case, as amended through the date hereof, and no action has
been taken by the Company, its directors, officers or stockholders, in
contemplation of the filing of any further amendment relating to or affecting
the Bylaws or Charter.
 
3. Attached hereto as Exhibit C are true, correct and complete copies of the
resolutions duly adopted by the Board of Directors of the Company on
_____________, at which a quorum was present and acting throughout.  Such
resolutions have not been amended, modified or rescinded and remain in full
force and effect and such resolutions are the only resolutions adopted by the
Company’s Board of Directors, or any committee thereof, or the stockholders of
the Company relating to or affecting (i) the entering into and performance of
the Purchase Agreement, or the issuance, offering and sale of the Purchase
Shares and the Commitment Shares and (ii) and the performance of the Company of
its obligation under the Transaction Documents as contemplated therein.
 
4. As of the date hereof, the authorized, issued and reserved capital stock of
the Company is as set forth on Exhibit D hereto.
 
IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
____________.
 
_________________________
Secretary
 
The undersigned as ___________ of ALPINE 4 TECHNOLOGIES LTD., a Delaware
corporation, hereby certifies that ____________ is the duly elected, appointed,
qualified and acting Secretary of _________, and that the signature appearing
above is his genuine signature.
 
___________________________________
45

--------------------------------------------------------------------------------



EXHIBIT E
FORM OF LETTER TO THE TRANSFER AGENT FOR THE ISSUANCE OF THE INITIAL PURCHASE
SHARES AND THE COMMITMENT SHARES AT SIGNING OF THE PURCHASE AGREEMENT
 
[COMPANY LETTERHEAD]
 
January 16, 2020
 
VIA EMAIL TO: ________________


VStock Transfer, LLC
18 Lafayette Place
Woodmere, New York 11598
Phone: (212) 828-8436


Attention:  Yoel Goldfeder, Esq.


 
Re: Issuance of Common Stock to Lincoln Park Capital Fund, LLC
 
Dear Mr. Goldfeder,
 
On behalf of ALPINE 4 TECHNOLOGIES LTD., (the “Company”), you are hereby
instructed to issue as soon as possible a share certificate representing an
aggregate of 3,941,752  shares of our common stock in the name of Lincoln Park
Capital Fund, LLC.  The share certificate should be dated January 16, 2020.  I
have included a true and correct copy of a unanimous written consent executed by
all of the members of the Board of Directors of the Company adopting resolutions
approving the issuance of these shares.  The share certificate should bear the
following restrictive legend:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S COUNSEL,
IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS.
46

--------------------------------------------------------------------------------

 
The share certificate should be sent as soon as possible via overnight mail to
the following address:
 
Lincoln Park Capital Fund, LLC
440 North Wells, Suite 410
Chicago, IL 60654
Attention: Josh Scheinfeld/Jonathan Cope
 
Thank you very much for your help.  Please call me at (720) 340-4949 if you have
any questions or need anything further.
 
ALPINE 4 TECHNOLOGIES LTD.
 
BY:_____________________________
Name: [________________]
Title:   [________________]




47

--------------------------------------------------------------------------------



